             Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 1 of 54

                                                                                             INVOICE
                                                                                    From     Public Catalyst
                                                                                             99 Wood Avenue South, Suite 301
                                                                                             Iselin, NJ 08830

                                                                                             FEIN #: XX-XXXXXXX




Invoice ID        Texas M.D. Monitoring 20-05                                  Invoice For   Texas M.D. Monitoring
Issue Date        01/05/2021

Due Date          02/05/2021

Subject           Texas Monitoring Team: December 2020




Item Type         Description                                                     Quantity             Rate             Amount

Service           Texas Permanent Injunction - 12/01/2020 - Communication or         1.00           $395.00             $395.00
                  Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                  Megan Annitto


Service           Texas Permanent Injunction - 12/01/2020 - Communication or         1.25           $395.00             $493.75
                  Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                  Megan Annitto


Service           Texas Permanent Injunction - 12/01/2020 - Project                  2.00           $395.00             $790.00
                  Management & Planning / Megan Annitto


Service           Texas Permanent Injunction - 12/01/2020 - Communication or         1.50           $325.00             $487.50
                  Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                  Melea Weber


Service           Texas Permanent Injunction - 12/01/2020 - Document                 0.50           $395.00             $197.50
                  Review/Data Analysis/Verification Work / Charmaine Thomas


Service           Texas Permanent Injunction - 12/01/2020 - Project                  0.50           $395.00             $197.50
                  Management & Planning / Eileen Crummy


Service           Texas Permanent Injunction - 12/01/2020 - Document                 4.00           $395.00           $1,580.00
                  Review/Data Analysis/Verification Work / Jody Drebes


Service           Texas Permanent Injunction - 12/01/2020 - Communication or         1.00           $325.00             $325.00
                  Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                  Melea Weber


Service           Texas Permanent Injunction - 12/01/2020 - Document                 4.00           $325.00           $1,300.00
                  Review/Data Analysis/Verification Work / Melea Weber


Service           Texas Permanent Injunction - 12/01/2020 - Document                 5.50           $395.00           $2,172.50
                  Review/Data Analysis/Verification Work / Aileen Williams




                                                             Page 1 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 2 of 54

Service        Texas Permanent Injunction - 12/01/2020 - Document                 1.50   $395.00    $592.50
               Review/Data Analysis/Verification Work / Aileen Williams


Service        Texas Permanent Injunction - 12/01/2020 - Document                 0.25   $395.00     $98.75
               Review/Data Analysis/Verification Work / Eileen Crummy


Service        Texas Permanent Injunction - 12/01/2020 - Document                 6.00   $395.00   $2,370.00
               Review/Data Analysis/Verification Work / Claudia Tahan


Service        Texas Permanent Injunction - 12/01/2020 - Project                  0.25   $425.00    $106.25
               Management & Planning / Kevin Ryan


Service        Texas Permanent Injunction - 12/01/2020 - Communication or         0.50   $425.00    $212.50
               Meeting with the Court, a Party, Monitor/Monitors’ Staff / Kevin
               Ryan


Service        Texas Permanent Injunction - 12/01/2020 - Document                 1.00   $425.00    $425.00
               Review/Data Analysis/Verification Work / Kevin Ryan


Service        Texas Permanent Injunction - 12/01/2020 - Communication or         1.00   $250.00    $250.00
               Meeting with the Court, a Party, Monitor/Monitors’ Staff / Frank
               Luby


Service        Texas Permanent Injunction - 12/01/2020 - Communication or         1.25   $250.00    $312.50
               Meeting with the Court, a Party, Monitor/Monitors’ Staff / Frank
               Luby


Service        Texas Permanent Injunction - 12/01/2020 - Document                 2.50   $250.00    $625.00
               Review/Data Analysis/Verification Work / Frank Luby


Service        Texas Permanent Injunction - 12/01/2020 - Document                 2.25   $250.00    $562.50
               Review/Data Analysis/Verification Work / Frank Luby


Service        Texas Permanent Injunction - 12/01/2020 - Document                 0.25   $395.00     $98.75
               Review/Data Analysis/Verification Work / Lisa Taylor


Service        Texas Permanent Injunction - 12/01/2020 - Project                  1.00   $395.00    $395.00
               Management & Planning / Lisa Taylor


Service        Texas Permanent Injunction - 12/01/2020 - Project                  0.50   $395.00    $197.50
               Management & Planning / Lisa Taylor


Service        Texas Permanent Injunction - 12/01/2020 - Project                  2.00   $395.00    $790.00
               Management & Planning / Megan Annitto


Service        Texas Permanent Injunction - 12/01/2020 - Document                 1.00   $395.00    $395.00
               Review/Data Analysis/Verification Work / Megan Annitto


Service        Texas Permanent Injunction - 12/01/2020 - Communication or         1.50   $325.00    $487.50
               Meeting with the Court, a Party, Monitor/Monitors’ Staff / Mary
               Graw Leary




                                                           Page 2 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 3 of 54

Service        Texas Permanent Injunction - 12/01/2020 - Communication or         1.00   $325.00    $325.00
               Meeting with the Court, a Party, Monitor/Monitors’ Staff / Mary
               Graw Leary


Service        Texas Permanent Injunction - 12/01/2020 - Communication or         1.50   $325.00    $487.50
               Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
               Scott


Service        Texas Permanent Injunction - 12/01/2020 - Communication or         0.25   $325.00     $81.25
               Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
               Scott


Service        Texas Permanent Injunction - 12/01/2020 - Document                 7.00   $395.00   $2,765.00
               Review/Data Analysis/Verification Work / Robin Coleman


Service        Texas Permanent Injunction - 12/01/2020 - Communication or         1.50   $325.00    $487.50
               Meeting with the Court, a Party, Monitor/Monitors’ Staff / David
               Howard


Service        Texas Permanent Injunction - 12/01/2020 - Communication or         2.00    $85.00    $170.00
               Meeting with the Court, a Party, Monitor/Monitors’ Staff /
               Natalie Nunez


Service        Texas Permanent Injunction - 12/01/2020 - Project                  5.00    $85.00    $425.00
               Management & Planning / Natalie Nunez


Service        Texas Permanent Injunction - 12/01/2020 - Communication or         1.00   $325.00    $325.00
               Meeting with the Court, a Party, Monitor/Monitors’ Staff / Nadia
               Sexton


Service        Texas Permanent Injunction - 12/01/2020 - Communication or         1.50   $325.00    $487.50
               Meeting with the Court, a Party, Monitor/Monitors’ Staff / Nadia
               Sexton


Service        Texas Permanent Injunction - 12/01/2020 - Communication or         1.50   $325.00    $487.50
               Meeting with the Court, a Party, Monitor/Monitors’ Staff / Nadia
               Sexton


Service        Texas Permanent Injunction - 12/01/2020 - Document                 0.50   $325.00    $162.50
               Review/Data Analysis/Verification Work / Tim Ross


Service        Texas Permanent Injunction - 12/01/2020 - Document                 2.50   $325.00    $812.50
               Review/Data Analysis/Verification Work / Tim Ross


Service        Texas Permanent Injunction - 12/01/2020 - Document                 0.50   $325.00    $162.50
               Review/Data Analysis/Verification Work / Tim Ross


Service        Texas Permanent Injunction - 12/01/2020 - Project                  0.50   $250.00    $125.00
               Management & Planning / Samantha Loewen


Service        Texas Permanent Injunction - 12/01/2020 - Document                 1.75   $120.00    $210.00
               Review/Data Analysis/Verification Work / Oliver Ponce



                                                           Page 3 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 4 of 54

Service        Texas Permanent Injunction - 12/01/2020 - Project                   0.50   $120.00     $60.00
               Management & Planning / Oliver Ponce


Service        Texas Permanent Injunction - 12/01/2020 - Project                   0.50   $250.00    $125.00
               Management & Planning / Hannah Shaw


Service        Texas Permanent Injunction - 12/01/2020 - Project                   1.00   $250.00    $250.00
               Management & Planning / Hannah Shaw


Service        Texas Permanent Injunction - 12/01/2020 - Document                  4.00   $250.00   $1,000.00
               Review/Data Analysis/Verification Work / Samantha Loewen


Service        Texas Permanent Injunction - 12/01/2020 - Communication or          1.00   $120.00    $120.00
               Meeting with the Court, a party, Monitor/Monitors' Staff / Oliver
               Ponce


Service        Texas Permanent Injunction - 12/01/2020 - Project                   1.75   $120.00    $210.00
               Management & Planning / Oliver Ponce


Service        Texas Permanent Injunction - 12/02/2020 - Monitoring                3.00   $175.00    $525.00
               Administration, Document Control, Research, Analysis
               (Administrator Only) / Maria Lundgren


Service        Texas Permanent Injunction - 12/02/2020 - Project                   0.75   $395.00    $296.25
               Management & Planning / Lisa Taylor


Service        Texas Permanent Injunction - 12/02/2020 - Project                   2.75   $395.00   $1,086.25
               Management & Planning / Lisa Taylor


Service        Texas Permanent Injunction - 12/02/2020 - Communication or          1.00   $325.00    $325.00
               Meeting with the Court, a Party, Monitor/Monitors’ Staff /
               Melea Weber


Service        Texas Permanent Injunction - 12/02/2020 - Communication or          1.00   $325.00    $325.00
               Meeting with the Court, a Party, Monitor/Monitors’ Staff /
               Melea Weber


Service        Texas Permanent Injunction - 12/02/2020 - Document                  2.00   $395.00    $790.00
               Review/Data Analysis/Verification Work / Eileen Crummy


Service        Texas Permanent Injunction - 12/02/2020 - Document                  1.50   $395.00    $592.50
               Review/Data Analysis/Verification Work / Eileen Crummy


Service        Texas Permanent Injunction - 12/02/2020 - Document                  1.50   $395.00    $592.50
               Review/Data Analysis/Verification Work / Lisa Taylor


Service        Texas Permanent Injunction - 12/02/2020 - Communication or          1.00   $425.00    $425.00
               Meeting with the Court, a Party, Monitor/Monitors’ Staff / Kevin
               Ryan




                                                            Page 4 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 5 of 54

Service        Texas Permanent Injunction - 12/02/2020 -                         0.25   $425.00    $106.25
               Addressing/managing/attempting to resolve DFPS/HHSC
               technology challenges or barriers to data and information /
               Kevin Ryan


Service        Texas Permanent Injunction - 12/02/2020 - Communication or        1.25   $395.00    $493.75
               Meeting with the Court, a Party, Monitor/Monitors’ Staff /
               Megan Annitto


Service        Texas Permanent Injunction - 12/02/2020 - Communication or        1.00   $395.00    $395.00
               Meeting with the Court, a Party, Monitor/Monitors’ Staff /
               Megan Annitto


Service        Texas Permanent Injunction - 12/02/2020 - Communication or        1.25   $395.00    $493.75
               Meeting with the Court, a Party, Monitor/Monitors’ Staff /
               Megan Annitto


Service        Texas Permanent Injunction - 12/02/2020 - Communication or        1.00   $395.00    $395.00
               Meeting with the Court, a Party, Monitor/Monitors’ Staff /
               Charmaine Thomas


Service        Texas Permanent Injunction - 12/02/2020 - Communication or        1.00   $395.00    $395.00
               Meeting with the Court, a Party, Monitor/Monitors’ Staff /
               Charmaine Thomas


Service        Texas Permanent Injunction - 12/02/2020 - Communication or        1.25   $395.00    $493.75
               Meeting with the Court, a Party, Monitor/Monitors’ Staff /
               Charmaine Thomas


Service        Texas Permanent Injunction - 12/02/2020 - Communication or        0.25   $395.00     $98.75
               Meeting with the Court, a Party, Monitor/Monitors’ Staff /
               Charmaine Thomas


Service        Texas Permanent Injunction - 12/02/2020 - Document                1.75   $395.00    $691.25
               Review/Data Analysis/Verification Work / Charmaine Thomas


Service        Texas Permanent Injunction - 12/02/2020 - Document                1.50   $395.00    $592.50
               Review/Data Analysis/Verification Work / Eileen Crummy


Service        Texas Permanent Injunction - 12/02/2020 - Document                0.25   $395.00     $98.75
               Review/Data Analysis/Verification Work / Eileen Crummy


Service        Texas Permanent Injunction - 12/02/2020 - Document                4.50   $395.00   $1,777.50
               Review/Data Analysis/Verification Work / Jody Drebes


Service        Texas Permanent Injunction - 12/02/2020 -                         0.50   $395.00    $197.50
               Addressing/managing/attempting to resolve DFPS/HHSC
               technology challenges or barriers to data and information /
               Jody Drebes


Service        Texas Permanent Injunction - 12/02/2020 - Communication or        2.25   $395.00    $888.75
               Meeting with the Court, a Party, Monitor/Monitors’ Staff / Jody
               Drebes


                                                           Page 5 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 6 of 54

Service        Texas Permanent Injunction - 12/02/2020 - Communication or         1.00   $250.00    $250.00
               Meeting with the Court, a Party, Monitor/Monitors’ Staff / Frank
               Luby


Service        Texas Permanent Injunction - 12/02/2020 - Document                 2.00   $250.00    $500.00
               Review/Data Analysis/Verification Work / Frank Luby


Service        Texas Permanent Injunction - 12/02/2020 - Document                 2.00   $250.00    $500.00
               Review/Data Analysis/Verification Work / Frank Luby


Service        Texas Permanent Injunction - 12/02/2020 - Document                 2.00   $250.00    $500.00
               Review/Data Analysis/Verification Work / Frank Luby


Service        Texas Permanent Injunction - 12/02/2020 - Document                 3.25   $395.00   $1,283.75
               Review/Data Analysis/Verification Work / Charmaine Thomas


Service        Texas Permanent Injunction - 12/02/2020 - Communication or         1.00   $325.00    $325.00
               Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
               Scott


Service        Texas Permanent Injunction - 12/02/2020 - Document                 3.25   $325.00   $1,056.25
               Review/Data Analysis/Verification Work / Diane Scott


Service        Texas Permanent Injunction - 12/02/2020 - Document                 1.00   $395.00    $395.00
               Review/Data Analysis/Verification Work / Robin Coleman


Service        Texas Permanent Injunction - 12/02/2020 - Document                 1.00   $395.00    $395.00
               Review/Data Analysis/Verification Work / Robin Coleman


Service        Texas Permanent Injunction - 12/02/2020 - Document                 4.00   $395.00   $1,580.00
               Review/Data Analysis/Verification Work / Robin Coleman


Service        Texas Permanent Injunction - 12/02/2020 - Document                 3.25   $395.00   $1,283.75
               Review/Data Analysis/Verification Work / Aileen Williams


Service        Texas Permanent Injunction - 12/02/2020 - Communication or         1.00   $395.00    $395.00
               Meeting with the Court, a Party, Monitor/Monitors’ Staff /
               Aileen Williams


Service        Texas Permanent Injunction - 12/02/2020 - Communication or         1.00   $395.00    $395.00
               Meeting with the Court, a Party, Monitor/Monitors’ Staff /
               Aileen Williams


Service        Texas Permanent Injunction - 12/02/2020 - Document                 1.75   $395.00    $691.25
               Review/Data Analysis/Verification Work / Aileen Williams


Service        Texas Permanent Injunction - 12/02/2020 - Project                  5.00   $395.00   $1,975.00
               Management & Planning / Megan Annitto


Service        Texas Permanent Injunction - 12/02/2020 - Document                 5.00   $395.00   $1,975.00
               Review/Data Analysis/Verification Work / Claudia Tahan




                                                           Page 6 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 7 of 54

Service        Texas Permanent Injunction - 12/02/2020 - Communication or         2.00   $395.00    $790.00
               Meeting with the Court, a Party, Monitor/Monitors’ Staff /
               Claudia Tahan


Service        Texas Permanent Injunction - 12/02/2020 - Document                 1.75    $85.00    $148.75
               Review/Data Analysis/Verification Work / Natalie Nunez


Service        Texas Permanent Injunction - 12/02/2020 - Project                  5.25    $85.00    $446.25
               Management & Planning / Natalie Nunez


Service        Texas Permanent Injunction - 12/02/2020 - Communication or         2.00   $325.00    $650.00
               Meeting with the Court, a Party, Monitor/Monitors’ Staff /
               Melea Weber


Service        Texas Permanent Injunction - 12/02/2020 - Document                 4.00   $325.00   $1,300.00
               Review/Data Analysis/Verification Work / Melea Weber


Service        Texas Permanent Injunction - 12/02/2020 - Communication or         1.00   $325.00    $325.00
               Meeting with the Court, a Party, Monitor/Monitors’ Staff / Nadia
               Sexton


Service        Texas Permanent Injunction - 12/02/2020 - Document                 1.00   $250.00    $250.00
               Review/Data Analysis/Verification Work / Samantha Loewen


Service        Texas Permanent Injunction - 12/02/2020 - Document                 4.00   $250.00   $1,000.00
               Review/Data Analysis/Verification Work / Samantha Loewen


Service        Texas Permanent Injunction - 12/02/2020 - Document                 1.25   $325.00    $406.25
               Review/Data Analysis/Verification Work / Tim Ross


Service        Texas Permanent Injunction - 12/02/2020 - Document                 3.00   $120.00    $360.00
               Review/Data Analysis/Verification Work / Oliver Ponce


Service        Texas Permanent Injunction - 12/03/2020 - Document                 6.50   $395.00   $2,567.50
               Review/Data Analysis/Verification Work / Robin Coleman


Service        Texas Permanent Injunction - 12/03/2020 - Project                  0.75   $395.00    $296.25
               Management & Planning / Lisa Taylor


Service        Texas Permanent Injunction - 12/03/2020 - Document                 1.00   $395.00    $395.00
               Review/Data Analysis/Verification Work / Eileen Crummy


Service        Texas Permanent Injunction - 12/03/2020 - Communication or         1.00   $325.00    $325.00
               Meeting with the Court, a Party, Monitor/Monitors’ Staff /
               Melea Weber


Service        Texas Permanent Injunction - 12/03/2020 - Document                 1.50   $395.00    $592.50
               Review/Data Analysis/Verification Work / Eileen Crummy


Service        Texas Permanent Injunction - 12/03/2020 - Document                 1.50   $395.00    $592.50
               Review/Data Analysis/Verification Work / Lisa Taylor




                                                           Page 7 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 8 of 54

Service        Texas Permanent Injunction - 12/03/2020 - Document                 1.00   $395.00    $395.00
               Review/Data Analysis/Verification Work / Eileen Crummy


Service        Texas Permanent Injunction - 12/03/2020 - Communication or         0.50   $425.00    $212.50
               Meeting with the Court, a Party, Monitor/Monitors’ Staff / Kevin
               Ryan


Service        Texas Permanent Injunction - 12/03/2020 - Document                 4.25   $395.00   $1,678.75
               Review/Data Analysis/Verification Work / Charmaine Thomas


Service        Texas Permanent Injunction - 12/03/2020 - Document                 2.25   $395.00    $888.75
               Review/Data Analysis/Verification Work / Charmaine Thomas


Service        Texas Permanent Injunction - 12/03/2020 - Communication or         0.50   $395.00    $197.50
               Meeting with the Court, a Party, Monitor/Monitors’ Staff /
               Charmaine Thomas


Service        Texas Permanent Injunction - 12/03/2020 - Document                 0.50   $395.00    $197.50
               Review/Data Analysis/Verification Work / Jody Drebes


Service        Texas Permanent Injunction - 12/03/2020 - Document                 4.50   $395.00   $1,777.50
               Review/Data Analysis/Verification Work / Aileen Williams


Service        Texas Permanent Injunction - 12/03/2020 - Project                  0.50   $425.00    $212.50
               Management & Planning / Kevin Ryan


Service        Texas Permanent Injunction - 12/03/2020 - Document                 0.50   $425.00    $212.50
               Review/Data Analysis/Verification Work / Kevin Ryan


Service        Texas Permanent Injunction - 12/03/2020 - Document                 0.50   $395.00    $197.50
               Review/Data Analysis/Verification Work / Robin Coleman


Service        Texas Permanent Injunction - 12/03/2020 - Document                 4.50   $395.00   $1,777.50
               Review/Data Analysis/Verification Work / Claudia Tahan


Service        Texas Permanent Injunction - 12/03/2020 - Document                 3.00   $250.00    $750.00
               Review/Data Analysis/Verification Work / Frank Luby


Service        Texas Permanent Injunction - 12/03/2020 - Document                 2.50   $250.00    $625.00
               Review/Data Analysis/Verification Work / Frank Luby


Service        Texas Permanent Injunction - 12/03/2020 - Document                 1.50   $250.00    $375.00
               Review/Data Analysis/Verification Work / Frank Luby


Service        Texas Permanent Injunction - 12/03/2020 - Communication or         0.50   $325.00    $162.50
               Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
               Scott


Service        Texas Permanent Injunction - 12/03/2020 - Document                 0.25   $325.00     $81.25
               Review/Data Analysis/Verification Work / Diane Scott




                                                           Page 8 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 9 of 54

Service        Texas Permanent Injunction - 12/03/2020 - Document           2.50   $325.00    $812.50
               Review/Data Analysis/Verification Work / Diane Scott


Service        Texas Permanent Injunction - 12/03/2020 - Document           0.75   $325.00    $243.75
               Review/Data Analysis/Verification Work / Diane Scott


Service        Texas Permanent Injunction - 12/03/2020 - Document           3.00   $325.00    $975.00
               Review/Data Analysis/Verification Work / Mary Graw Leary


Service        Texas Permanent Injunction - 12/03/2020 - Document           1.00   $325.00    $325.00
               Review/Data Analysis/Verification Work / David Howard


Service        Texas Permanent Injunction - 12/03/2020 - Document           1.75    $85.00    $148.75
               Review/Data Analysis/Verification Work / Natalie Nunez


Service        Texas Permanent Injunction - 12/03/2020 - Project            4.25    $85.00    $361.25
               Management & Planning / Natalie Nunez


Service        Texas Permanent Injunction - 12/03/2020 - Communication or   1.00    $85.00     $85.00
               Meeting with the Court, a Party, Monitor/Monitors’ Staff /
               Natalie Nunez


Service        Texas Permanent Injunction - 12/03/2020 - Communication or   2.00   $325.00    $650.00
               Meeting with the Court, a Party, Monitor/Monitors’ Staff /
               Melea Weber


Service        Texas Permanent Injunction - 12/03/2020 - Communication or   4.00   $325.00   $1,300.00
               Meeting with the Court, a Party, Monitor/Monitors’ Staff /
               Melea Weber


Service        Texas Permanent Injunction - 12/03/2020 - Communication or   1.00   $395.00    $395.00
               Meeting with the Court, a Party, Monitor/Monitors’ Staff /
               Megan Annitto


Service        Texas Permanent Injunction - 12/03/2020 - Communication or   0.75   $395.00    $296.25
               Meeting with the Court, a Party, Monitor/Monitors’ Staff /
               Megan Annitto


Service        Texas Permanent Injunction - 12/03/2020 - Document           4.00   $395.00   $1,580.00
               Review/Data Analysis/Verification Work / Megan Annitto


Service        Texas Permanent Injunction - 12/03/2020 - Project            2.50   $395.00    $987.50
               Management & Planning / Megan Annitto


Service        Texas Permanent Injunction - 12/03/2020 - Document           1.25   $325.00    $406.25
               Review/Data Analysis/Verification Work / Tim Ross


Service        Texas Permanent Injunction - 12/03/2020 - Project            1.00   $120.00    $120.00
               Management & Planning / Oliver Ponce


Service        Texas Permanent Injunction - 12/03/2020 - Document           1.00   $325.00    $325.00
               Review/Data Analysis/Verification Work / Tim Ross



                                                          Page 9 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 10 of 54

Service         Texas Permanent Injunction - 12/03/2020 - Document                 1.50   $325.00    $487.50
                Review/Data Analysis/Verification Work / Tim Ross


Service         Texas Permanent Injunction - 12/03/2020 - Document                 1.00   $325.00    $325.00
                Review/Data Analysis/Verification Work / Tim Ross


Service         Texas Permanent Injunction - 12/03/2020 - Project                  0.50   $250.00    $125.00
                Management & Planning / Samantha Loewen


Service         Texas Permanent Injunction - 12/03/2020 - Document                 0.50   $250.00    $125.00
                Review/Data Analysis/Verification Work / Samantha Loewen


Service         Texas Permanent Injunction - 12/03/2020 - Document                 3.00   $250.00    $750.00
                Review/Data Analysis/Verification Work / Samantha Loewen


Service         Texas Permanent Injunction - 12/03/2020 - Document                 4.00   $250.00   $1,000.00
                Review/Data Analysis/Verification Work / Samantha Loewen


Service         Texas Permanent Injunction - 12/03/2020 - Document                 0.75   $250.00    $187.50
                Review/Data Analysis/Verification Work / Hannah Shaw


Service         Texas Permanent Injunction - 12/03/2020 - Document                 2.00   $120.00    $240.00
                Review/Data Analysis/Verification Work / Oliver Ponce


Service         Texas Permanent Injunction - 12/04/2020 - Project                  0.25   $425.00    $106.25
                Management & Planning / Kevin Ryan


Service         Texas Permanent Injunction - 12/04/2020 - Monitoring               0.25   $175.00     $43.75
                Administration, Document Control, Research, Analysis
                (Administrator Only) / Maria Lundgren


Service         Texas Permanent Injunction - 12/04/2020 - Project                  0.50   $395.00    $197.50
                Management & Planning / Lisa Taylor


Service         Texas Permanent Injunction - 12/04/2020 - Document                 1.00   $425.00    $425.00
                Review/Data Analysis/Verification Work / Kevin Ryan


Service         Texas Permanent Injunction - 12/04/2020 - Document                 1.50   $395.00    $592.50
                Review/Data Analysis/Verification Work / Eileen Crummy


Service         Texas Permanent Injunction - 12/04/2020 - Communication or         2.25   $425.00    $956.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Kevin
                Ryan


Service         Texas Permanent Injunction - 12/04/2020 - Communication or         2.50   $395.00    $987.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Jody
                Drebes


Service         Texas Permanent Injunction - 12/04/2020 - Communication or         2.50   $395.00    $987.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Charmaine Thomas




                                                           Page 10 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 11 of 54

Service         Texas Permanent Injunction - 12/04/2020 - Document                 2.50   $395.00    $987.50
                Review/Data Analysis/Verification Work / Robin Coleman


Service         Texas Permanent Injunction - 12/04/2020 - Document                 0.25   $395.00     $98.75
                Review/Data Analysis/Verification Work / Charmaine Thomas


Service         Texas Permanent Injunction - 12/04/2020 - Document                 0.50   $395.00    $197.50
                Review/Data Analysis/Verification Work / Charmaine Thomas


Service         Texas Permanent Injunction - 12/04/2020 - Communication or         2.50   $395.00    $987.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Aileen Williams


Service         Texas Permanent Injunction - 12/04/2020 - Document                 2.50   $395.00    $987.50
                Review/Data Analysis/Verification Work / Charmaine Thomas


Service         Texas Permanent Injunction - 12/04/2020 - Communication or         2.50   $395.00    $987.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Claudia Tahan


Service         Texas Permanent Injunction - 12/04/2020 - Document                 2.50   $250.00    $625.00
                Review/Data Analysis/Verification Work / Frank Luby


Service         Texas Permanent Injunction - 12/04/2020 - Document                 1.50   $250.00    $375.00
                Review/Data Analysis/Verification Work / Frank Luby


Service         Texas Permanent Injunction - 12/04/2020 -                          1.00   $250.00    $250.00
                Addressing/managing/attempting to resolve DFPS/HHSC
                technology challenges or barriers to data and information /
                Frank Luby


Service         Texas Permanent Injunction - 12/04/2020 - Document                 2.00   $250.00    $500.00
                Review/Data Analysis/Verification Work / Frank Luby


Service         Texas Permanent Injunction - 12/04/2020 - Project                  0.75   $395.00    $296.25
                Management & Planning / Lisa Taylor


Service         Texas Permanent Injunction - 12/04/2020 - Document                 1.50   $425.00    $637.50
                Review/Data Analysis/Verification Work / Kevin Ryan


Service         Texas Permanent Injunction - 12/04/2020 -                          1.25   $325.00    $406.25
                Addressing/managing/attempting to resolve DFPS/HHSC
                technology challenges or barriers to data and information /
                Diane Scott


Service         Texas Permanent Injunction - 12/04/2020 - Document                 3.75   $325.00   $1,218.75
                Review/Data Analysis/Verification Work / Diane Scott


Service         Texas Permanent Injunction - 12/04/2020 - Communication or         0.25   $325.00     $81.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott




                                                           Page 11 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 12 of 54

Service         Texas Permanent Injunction - 12/04/2020 - Communication or         1.25   $325.00    $406.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/04/2020 - Document                 3.75   $325.00   $1,218.75
                Review/Data Analysis/Verification Work / Mary Graw Leary


Service         Texas Permanent Injunction - 12/04/2020 - Document                 1.75   $325.00    $568.75
                Review/Data Analysis/Verification Work / David Howard


Service         Texas Permanent Injunction - 12/04/2020 - Project                  4.50    $85.00    $382.50
                Management & Planning / Natalie Nunez


Service         Texas Permanent Injunction - 12/04/2020 - Communication or         2.50    $85.00    $212.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Natalie Nunez


Service         Texas Permanent Injunction - 12/04/2020 - Communication or         3.00   $325.00    $975.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Melea Weber


Service         Texas Permanent Injunction - 12/04/2020 - Document                 4.00   $325.00   $1,300.00
                Review/Data Analysis/Verification Work / Melea Weber


Service         Texas Permanent Injunction - 12/04/2020 - Communication or         2.50   $395.00    $987.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Megan Annitto


Service         Texas Permanent Injunction - 12/04/2020 - Communication or         0.25   $395.00     $98.75
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Megan Annitto


Service         Texas Permanent Injunction - 12/04/2020 - Project                  4.50   $395.00   $1,777.50
                Management & Planning / Megan Annitto


Service         Texas Permanent Injunction - 12/04/2020 - Document                 3.50   $250.00    $875.00
                Review/Data Analysis/Verification Work / Samantha Loewen


Service         Texas Permanent Injunction - 12/04/2020 - Document                 0.75   $325.00    $243.75
                Review/Data Analysis/Verification Work / Tim Ross


Service         Texas Permanent Injunction - 12/04/2020 - Document                 3.50   $120.00    $420.00
                Review/Data Analysis/Verification Work / Oliver Ponce


Service         Texas Permanent Injunction - 12/04/2020 - Document                 2.00   $120.00    $240.00
                Review/Data Analysis/Verification Work / Oliver Ponce


Service         Texas Permanent Injunction - 12/05/2020 - Project                  0.50   $425.00    $212.50
                Management & Planning / Kevin Ryan


Service         Texas Permanent Injunction - 12/05/2020 - Document                 3.50   $325.00   $1,137.50
                Review/Data Analysis/Verification Work / John Ducoff



                                                           Page 12 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 13 of 54

Service         Texas Permanent Injunction - 12/05/2020 - Document                 5.00   $325.00   $1,625.00
                Review/Data Analysis/Verification Work / Mary Graw Leary


Service         Texas Permanent Injunction - 12/05/2020 - Document                 3.00   $425.00   $1,275.00
                Review/Data Analysis/Verification Work / Kevin Ryan


Service         Texas Permanent Injunction - 12/05/2020 - Document                 1.25   $425.00    $531.25
                Review/Data Analysis/Verification Work / Kevin Ryan


Service         Texas Permanent Injunction - 12/05/2020 - Communication or         0.50   $325.00    $162.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/05/2020 - Document                 4.00   $325.00   $1,300.00
                Review/Data Analysis/Verification Work / Diane Scott


Service         Texas Permanent Injunction - 12/05/2020 - Document                 1.00   $325.00    $325.00
                Review/Data Analysis/Verification Work / Diane Scott


Service         Texas Permanent Injunction - 12/05/2020 - Document                 5.50   $325.00   $1,787.50
                Review/Data Analysis/Verification Work / David Howard


Service         Texas Permanent Injunction - 12/05/2020 - Communication or         1.00   $395.00    $395.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Megan Annitto


Service         Texas Permanent Injunction - 12/06/2020 - Document                 5.00   $325.00   $1,625.00
                Review/Data Analysis/Verification Work / Mary Graw Leary


Service         Texas Permanent Injunction - 12/06/2020 - Document                 1.75   $425.00    $743.75
                Review/Data Analysis/Verification Work / Kevin Ryan


Service         Texas Permanent Injunction - 12/06/2020 - Project                  1.50   $425.00    $637.50
                Management & Planning / Kevin Ryan


Service         Texas Permanent Injunction - 12/06/2020 - Document                 0.50   $425.00    $212.50
                Review/Data Analysis/Verification Work / Kevin Ryan


Service         Texas Permanent Injunction - 12/06/2020 - Project                  0.25   $425.00    $106.25
                Management & Planning / Kevin Ryan


Service         Texas Permanent Injunction - 12/06/2020 - Communication or         0.25   $425.00    $106.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Kevin
                Ryan


Service         Texas Permanent Injunction - 12/06/2020 - Project                  0.25   $395.00     $98.75
                Management & Planning / Lisa Taylor


Service         Texas Permanent Injunction - 12/06/2020 - Document                 7.50   $325.00   $2,437.50
                Review/Data Analysis/Verification Work / Diane Scott




                                                           Page 13 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 14 of 54

Service         Texas Permanent Injunction - 12/06/2020 - Document                 1.00   $325.00    $325.00
                Review/Data Analysis/Verification Work / Diane Scott


Service         Texas Permanent Injunction - 12/06/2020 - Communication or         1.00   $325.00    $325.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/06/2020 - Document                 5.75   $325.00   $1,868.75
                Review/Data Analysis/Verification Work / David Howard


Service         Texas Permanent Injunction - 12/07/2020 - Document                 2.00   $395.00    $790.00
                Review/Data Analysis/Verification Work / Charmaine Thomas


Service         Texas Permanent Injunction - 12/07/2020 - Project                  0.25   $395.00     $98.75
                Management & Planning / Lisa Taylor


Service         Texas Permanent Injunction - 12/07/2020 - Document                 5.75   $395.00   $2,271.25
                Review/Data Analysis/Verification Work / Lisa Taylor


Service         Texas Permanent Injunction - 12/07/2020 - Communication or         0.25   $425.00    $106.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Kevin
                Ryan


Service         Texas Permanent Injunction - 12/07/2020 - Communication or         1.50   $425.00    $637.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Kevin
                Ryan


Service         Texas Permanent Injunction - 12/07/2020 - Communication or         2.00   $325.00    $650.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Melea Weber


Service         Texas Permanent Injunction - 12/07/2020 - Communication or         1.00   $325.00    $325.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Melea Weber


Service         Texas Permanent Injunction - 12/07/2020 - Communication or         1.50   $425.00    $637.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Kevin
                Ryan


Service         Texas Permanent Injunction - 12/07/2020 - Document                 6.00   $395.00   $2,370.00
                Review/Data Analysis/Verification Work / Jody Drebes


Service         Texas Permanent Injunction - 12/07/2020 - Communication or         1.00   $325.00    $325.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/07/2020 - Document                 6.50   $325.00   $2,112.50
                Review/Data Analysis/Verification Work / Diane Scott


Service         Texas Permanent Injunction - 12/07/2020 - Communication or         0.50   $325.00    $162.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott



                                                           Page 14 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 15 of 54

Service         Texas Permanent Injunction - 12/07/2020 - Document                 0.75   $325.00    $243.75
                Review/Data Analysis/Verification Work / Diane Scott


Service         Texas Permanent Injunction - 12/07/2020 - Document                 0.75   $325.00    $243.75
                Review/Data Analysis/Verification Work / Diane Scott


Service         Texas Permanent Injunction - 12/07/2020 - Project                  0.75   $325.00    $243.75
                Management & Planning / Diane Scott


Service         Texas Permanent Injunction - 12/07/2020 - Document                 4.25   $395.00   $1,678.75
                Review/Data Analysis/Verification Work / Charmaine Thomas


Service         Texas Permanent Injunction - 12/07/2020 - Document                 0.75   $395.00    $296.25
                Review/Data Analysis/Verification Work / Charmaine Thomas


Service         Texas Permanent Injunction - 12/07/2020 - Document                 1.00   $250.00    $250.00
                Review/Data Analysis/Verification Work / Frank Luby


Service         Texas Permanent Injunction - 12/07/2020 - Communication or         1.25   $250.00    $312.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Frank
                Luby


Service         Texas Permanent Injunction - 12/07/2020 - Communication or         1.50   $250.00    $375.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Frank
                Luby


Service         Texas Permanent Injunction - 12/07/2020 - Communication or         1.75   $250.00    $437.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Frank
                Luby


Service         Texas Permanent Injunction - 12/07/2020 - Document                 1.50   $250.00    $375.00
                Review/Data Analysis/Verification Work / Frank Luby


Service         Texas Permanent Injunction - 12/07/2020 - Communication or         3.00    $85.00    $255.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Natalie Nunez


Service         Texas Permanent Injunction - 12/07/2020 - Document                 2.50    $85.00    $212.50
                Review/Data Analysis/Verification Work / Natalie Nunez


Service         Texas Permanent Injunction - 12/07/2020 - Project                  1.50    $85.00    $127.50
                Management & Planning / Natalie Nunez


Service         Texas Permanent Injunction - 12/07/2020 - Communication or         0.50   $395.00    $197.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Claudia Tahan


Service         Texas Permanent Injunction - 12/07/2020 - Document                 2.00   $395.00    $790.00
                Review/Data Analysis/Verification Work / Claudia Tahan




                                                           Page 15 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 16 of 54

Service         Texas Permanent Injunction - 12/07/2020 - Communication or   1.50   $395.00    $592.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Megan Annitto


Service         Texas Permanent Injunction - 12/07/2020 - Communication or   2.00   $395.00    $790.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Megan Annitto


Service         Texas Permanent Injunction - 12/07/2020 - Communication or   1.50   $395.00    $592.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Megan Annitto


Service         Texas Permanent Injunction - 12/07/2020 - Document           2.00   $395.00    $790.00
                Review/Data Analysis/Verification Work / Megan Annitto


Service         Texas Permanent Injunction - 12/07/2020 - Document           4.00   $325.00   $1,300.00
                Review/Data Analysis/Verification Work / Melea Weber


Service         Texas Permanent Injunction - 12/07/2020 - Document           3.00   $325.00    $975.00
                Review/Data Analysis/Verification Work / David Howard


Service         Texas Permanent Injunction - 12/07/2020 - Document           1.00   $325.00    $325.00
                Review/Data Analysis/Verification Work / Tim Ross


Service         Texas Permanent Injunction - 12/07/2020 - Document           0.50   $250.00    $125.00
                Review/Data Analysis/Verification Work / Samantha Loewen


Service         Texas Permanent Injunction - 12/07/2020 - Document           5.00   $250.00   $1,250.00
                Review/Data Analysis/Verification Work / Samantha Loewen


Service         Texas Permanent Injunction - 12/07/2020 - Project            0.25   $250.00     $62.50
                Management & Planning / Hannah Shaw


Service         Texas Permanent Injunction - 12/07/2020 - Project            0.75   $250.00    $187.50
                Management & Planning / Hannah Shaw


Service         Texas Permanent Injunction - 12/07/2020 - Document           0.50   $120.00     $60.00
                Review/Data Analysis/Verification Work / Oliver Ponce


Service         Texas Permanent Injunction - 12/07/2020 - Document           0.75   $120.00     $90.00
                Review/Data Analysis/Verification Work / Oliver Ponce


Service         Texas Permanent Injunction - 12/07/2020 - Document           2.50   $120.00    $300.00
                Review/Data Analysis/Verification Work / Oliver Ponce


Service         Texas Permanent Injunction - 12/07/2020 - Document           0.75   $120.00     $90.00
                Review/Data Analysis/Verification Work / Oliver Ponce


Service         Texas Permanent Injunction - 12/08/2020 - Communication or   1.50   $325.00    $487.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Melea Weber




                                                          Page 16 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 17 of 54

Service         Texas Permanent Injunction - 12/08/2020 - Document                 0.25   $395.00     $98.75
                Review/Data Analysis/Verification Work / Lisa Taylor


Service         Texas Permanent Injunction - 12/08/2020 - Document                 1.00   $395.00    $395.00
                Review/Data Analysis/Verification Work / Robin Coleman


Service         Texas Permanent Injunction - 12/08/2020 - Communication or         1.00   $395.00    $395.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Charmaine Thomas


Service         Texas Permanent Injunction - 12/08/2020 - Document                 0.25   $425.00    $106.25
                Review/Data Analysis/Verification Work / Kevin Ryan


Service         Texas Permanent Injunction - 12/08/2020 - Communication or         0.25   $395.00     $98.75
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Lisa
                Taylor


Service         Texas Permanent Injunction - 12/08/2020 - Document                 3.75   $395.00   $1,481.25
                Review/Data Analysis/Verification Work / Aileen Williams


Service         Texas Permanent Injunction - 12/08/2020 - Communication or         1.00   $395.00    $395.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Aileen Williams


Service         Texas Permanent Injunction - 12/08/2020 - Communication or         1.50   $325.00    $487.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Nadia
                Sexton


Service         Texas Permanent Injunction - 12/08/2020 - Communication or         0.50   $325.00    $162.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Nadia
                Sexton


Service         Texas Permanent Injunction - 12/08/2020 - Document                 4.00   $250.00   $1,000.00
                Review/Data Analysis/Verification Work / Frank Luby


Service         Texas Permanent Injunction - 12/08/2020 - Document                 1.50   $250.00    $375.00
                Review/Data Analysis/Verification Work / Frank Luby


Service         Texas Permanent Injunction - 12/08/2020 - Document                 1.50   $250.00    $375.00
                Review/Data Analysis/Verification Work / Frank Luby


Service         Texas Permanent Injunction - 12/08/2020 - Document                 1.50   $325.00    $487.50
                Review/Data Analysis/Verification Work / Mary Graw Leary


Service         Texas Permanent Injunction - 12/08/2020 - Communication or         0.25    $85.00     $21.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Natalie Nunez


Service         Texas Permanent Injunction - 12/08/2020 - Project                  6.75    $85.00    $573.75
                Management & Planning / Natalie Nunez




                                                           Page 17 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 18 of 54

Service         Texas Permanent Injunction - 12/08/2020 - Document                 0.25   $395.00     $98.75
                Review/Data Analysis/Verification Work / Eileen Crummy


Service         Texas Permanent Injunction - 12/08/2020 - Document                 6.75   $395.00   $2,666.25
                Review/Data Analysis/Verification Work / Jody Drebes


Service         Texas Permanent Injunction - 12/08/2020 - Communication or         1.25   $395.00    $493.75
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Jody
                Drebes


Service         Texas Permanent Injunction - 12/08/2020 - Document                 4.50   $395.00   $1,777.50
                Review/Data Analysis/Verification Work / Charmaine Thomas


Service         Texas Permanent Injunction - 12/08/2020 - Project                  0.25   $395.00     $98.75
                Management & Planning / Charmaine Thomas


Service         Texas Permanent Injunction - 12/08/2020 - Project                  2.00   $395.00    $790.00
                Management & Planning / Charmaine Thomas


Service         Texas Permanent Injunction - 12/08/2020 - Document                 0.50   $425.00    $212.50
                Review/Data Analysis/Verification Work / Kevin Ryan


Service         Texas Permanent Injunction - 12/08/2020 - Document                 3.00   $425.00   $1,275.00
                Review/Data Analysis/Verification Work / Kevin Ryan


Service         Texas Permanent Injunction - 12/08/2020 - Communication or         0.25   $425.00    $106.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Kevin
                Ryan


Service         Texas Permanent Injunction - 12/08/2020 - Communication or         0.25   $395.00     $98.75
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Eileen Crummy


Service         Texas Permanent Injunction - 12/08/2020 - Document                 5.00   $325.00   $1,625.00
                Review/Data Analysis/Verification Work / Melea Weber


Service         Texas Permanent Injunction - 12/08/2020 - Communication or         0.75   $325.00    $243.75
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Melea Weber


Service         Texas Permanent Injunction - 12/08/2020 - Document                 5.00   $395.00   $1,975.00
                Review/Data Analysis/Verification Work / Claudia Tahan


Service         Texas Permanent Injunction - 12/08/2020 - Communication or         1.25   $395.00    $493.75
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Claudia Tahan


Service         Texas Permanent Injunction - 12/08/2020 - Communication or         1.25   $395.00    $493.75
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Megan Annitto




                                                           Page 18 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 19 of 54

Service         Texas Permanent Injunction - 12/08/2020 - Document                 4.00   $395.00   $1,580.00
                Review/Data Analysis/Verification Work / Megan Annitto


Service         Texas Permanent Injunction - 12/08/2020 - Project                  3.00   $395.00   $1,185.00
                Management & Planning / Megan Annitto


Service         Texas Permanent Injunction - 12/08/2020 - Document                 8.00   $395.00   $3,160.00
                Review/Data Analysis/Verification Work / Robin Coleman


Service         Texas Permanent Injunction - 12/08/2020 - Communication or         0.25   $395.00     $98.75
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Charmaine Thomas


Service         Texas Permanent Injunction - 12/08/2020 - Document                 2.25   $395.00    $888.75
                Review/Data Analysis/Verification Work / Aileen Williams


Service         Texas Permanent Injunction - 12/08/2020 - Communication or         1.50   $325.00    $487.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/08/2020 - Project                  0.50   $325.00    $162.50
                Management & Planning / Diane Scott


Service         Texas Permanent Injunction - 12/08/2020 - Communication or         0.25   $325.00     $81.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/08/2020 - Communication or         1.25   $325.00    $406.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/08/2020 - Document                 1.50   $325.00    $487.50
                Review/Data Analysis/Verification Work / Diane Scott


Service         Texas Permanent Injunction - 12/08/2020 - Communication or         1.50   $325.00    $487.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / David
                Howard


Service         Texas Permanent Injunction - 12/08/2020 - Document                 1.00   $325.00    $325.00
                Review/Data Analysis/Verification Work / David Howard


Service         Texas Permanent Injunction - 12/08/2020 - Document                 1.50   $325.00    $487.50
                Review/Data Analysis/Verification Work / Tim Ross


Service         Texas Permanent Injunction - 12/08/2020 - Project                  0.50   $250.00    $125.00
                Management & Planning / Samantha Loewen


Service         Texas Permanent Injunction - 12/08/2020 - Document                 0.75   $250.00    $187.50
                Review/Data Analysis/Verification Work / Samantha Loewen


Service         Texas Permanent Injunction - 12/08/2020 - Document                 6.50   $250.00   $1,625.00
                Review/Data Analysis/Verification Work / Samantha Loewen



                                                           Page 19 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 20 of 54

Service         Texas Permanent Injunction - 12/08/2020 - Project                  0.50   $250.00    $125.00
                Management & Planning / Hannah Shaw


Service         Texas Permanent Injunction - 12/08/2020 - Project                  0.50   $120.00     $60.00
                Management & Planning / Oliver Ponce


Service         Texas Permanent Injunction - 12/08/2020 - Document                 1.00   $250.00    $250.00
                Review/Data Analysis/Verification Work / Hannah Shaw


Service         Texas Permanent Injunction - 12/08/2020 - Document                 2.50   $120.00    $300.00
                Review/Data Analysis/Verification Work / Oliver Ponce


Service         Texas Permanent Injunction - 12/08/2020 - Document                 3.75   $120.00    $450.00
                Review/Data Analysis/Verification Work / Oliver Ponce


Service         Texas Permanent Injunction - 12/08/2020 - Project                  0.75   $120.00     $90.00
                Management & Planning / Oliver Ponce


Service         Texas Permanent Injunction - 12/09/2020 - Document                 7.00   $325.00   $2,275.00
                Review/Data Analysis/Verification Work / Melea Weber


Service         Texas Permanent Injunction - 12/09/2020 - Communication or         1.50   $325.00    $487.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Nadia
                Sexton


Service         Texas Permanent Injunction - 12/09/2020 - Document                 0.25   $395.00     $98.75
                Review/Data Analysis/Verification Work / Eileen Crummy


Service         Texas Permanent Injunction - 12/09/2020 - Document                 2.00   $395.00    $790.00
                Review/Data Analysis/Verification Work / Eileen Crummy


Service         Texas Permanent Injunction - 12/09/2020 - Document                 3.75   $395.00   $1,481.25
                Review/Data Analysis/Verification Work / Charmaine Thomas


Service         Texas Permanent Injunction - 12/09/2020 - Document                 1.75   $395.00    $691.25
                Review/Data Analysis/Verification Work / Charmaine Thomas


Service         Texas Permanent Injunction - 12/09/2020 - Monitoring               0.25   $175.00     $43.75
                Administration, Document Control, Research, Analysis
                (Administrator Only) / Maria Lundgren


Service         Texas Permanent Injunction - 12/09/2020 - Document                 7.00   $395.00   $2,765.00
                Review/Data Analysis/Verification Work / Claudia Tahan


Service         Texas Permanent Injunction - 12/09/2020 - Document                 2.00   $395.00    $790.00
                Review/Data Analysis/Verification Work / Eileen Crummy


Service         Texas Permanent Injunction - 12/09/2020 - Document                 2.00   $395.00    $790.00
                Review/Data Analysis/Verification Work / Lisa Taylor




                                                           Page 20 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 21 of 54

Service         Texas Permanent Injunction - 12/09/2020 - Communication or    1.00   $395.00    $395.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Charmaine Thomas


Service         Texas Permanent Injunction - 12/09/2020 - Document            0.75   $395.00    $296.25
                Review/Data Analysis/Verification Work / Lisa Taylor


Service         Texas Permanent Injunction - 12/09/2020 - Communication or    0.50   $395.00    $197.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Charmaine Thomas


Service         Texas Permanent Injunction - 12/09/2020 - Document            6.50   $395.00   $2,567.50
                Review/Data Analysis/Verification Work / Jody Drebes


Service         Texas Permanent Injunction - 12/09/2020 - Communication or    1.00   $395.00    $395.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Megan Annitto


Service         Texas Permanent Injunction - 12/09/2020 -                     0.25   $395.00     $98.75
                Addressing/managing/attempting to resolve DFPS/HHSC
                technology challenges or barriers to data and information /
                Megan Annitto


Service         Texas Permanent Injunction - 12/09/2020 - Document            2.00   $395.00    $790.00
                Review/Data Analysis/Verification Work / Megan Annitto


Service         Texas Permanent Injunction - 12/09/2020 - Document            1.50   $395.00    $592.50
                Review/Data Analysis/Verification Work / Megan Annitto


Service         Texas Permanent Injunction - 12/09/2020 - Project             2.50   $395.00    $987.50
                Management & Planning / Megan Annitto


Service         Texas Permanent Injunction - 12/09/2020 - Document            0.50   $395.00    $197.50
                Review/Data Analysis/Verification Work / Robin Coleman


Service         Texas Permanent Injunction - 12/09/2020 - Document            7.75   $395.00   $3,061.25
                Review/Data Analysis/Verification Work / Robin Coleman


Service         Texas Permanent Injunction - 12/09/2020 - Document            4.25   $425.00   $1,806.25
                Review/Data Analysis/Verification Work / Kevin Ryan


Service         Texas Permanent Injunction - 12/09/2020 - Project             0.50   $425.00    $212.50
                Management & Planning / Kevin Ryan


Service         Texas Permanent Injunction - 12/09/2020 - Document            4.00   $395.00   $1,580.00
                Review/Data Analysis/Verification Work / Aileen Williams


Service         Texas Permanent Injunction - 12/09/2020 - Document            0.25   $425.00    $106.25
                Review/Data Analysis/Verification Work / Kevin Ryan




                                                           Page 21 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 22 of 54

Service         Texas Permanent Injunction - 12/09/2020 - Communication or         0.50   $425.00    $212.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Kevin
                Ryan


Service         Texas Permanent Injunction - 12/09/2020 - Document                 3.00   $395.00   $1,185.00
                Review/Data Analysis/Verification Work / Aileen Williams


Service         Texas Permanent Injunction - 12/09/2020 - Document                 2.00   $250.00    $500.00
                Review/Data Analysis/Verification Work / Frank Luby


Service         Texas Permanent Injunction - 12/09/2020 - Document                 2.00   $250.00    $500.00
                Review/Data Analysis/Verification Work / Frank Luby


Service         Texas Permanent Injunction - 12/09/2020 - Document                 3.00   $250.00    $750.00
                Review/Data Analysis/Verification Work / Frank Luby


Service         Texas Permanent Injunction - 12/09/2020 - Communication or         0.75   $325.00    $243.75
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/09/2020 - Document                 4.50    $85.00    $382.50
                Review/Data Analysis/Verification Work / Natalie Nunez


Service         Texas Permanent Injunction - 12/09/2020 - Communication or         0.25    $85.00     $21.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Natalie Nunez


Service         Texas Permanent Injunction - 12/09/2020 - Project                  2.25    $85.00    $191.25
                Management & Planning / Natalie Nunez


Service         Texas Permanent Injunction - 12/09/2020 - Document                 2.00   $325.00    $650.00
                Review/Data Analysis/Verification Work / David Howard


Service         Texas Permanent Injunction - 12/09/2020 - Communication or         1.50   $325.00    $487.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Mary
                Graw Leary


Service         Texas Permanent Injunction - 12/09/2020 - Document                 7.00   $250.00   $1,750.00
                Review/Data Analysis/Verification Work / Samantha Loewen


Service         Texas Permanent Injunction - 12/09/2020 - Document                 1.25   $325.00    $406.25
                Review/Data Analysis/Verification Work / Tim Ross


Service         Texas Permanent Injunction - 12/09/2020 - Document                 0.25   $325.00     $81.25
                Review/Data Analysis/Verification Work / Tim Ross


Service         Texas Permanent Injunction - 12/09/2020 - Document                 1.50   $250.00    $375.00
                Review/Data Analysis/Verification Work / Hannah Shaw


Service         Texas Permanent Injunction - 12/09/2020 - Document                 1.25   $250.00    $312.50
                Review/Data Analysis/Verification Work / Hannah Shaw




                                                           Page 22 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 23 of 54

Service         Texas Permanent Injunction - 12/09/2020 - Document                 5.50   $120.00    $660.00
                Review/Data Analysis/Verification Work / Oliver Ponce


Service         Texas Permanent Injunction - 12/10/2020 - Communication or         0.50   $395.00    $197.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Megan Annitto


Service         Texas Permanent Injunction - 12/10/2020 - Communication or         1.00   $395.00    $395.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Megan Annitto


Service         Texas Permanent Injunction - 12/10/2020 - Document                 2.50   $395.00    $987.50
                Review/Data Analysis/Verification Work / Aileen Williams


Service         Texas Permanent Injunction - 12/10/2020 - Document                 3.75   $395.00   $1,481.25
                Review/Data Analysis/Verification Work / Charmaine Thomas


Service         Texas Permanent Injunction - 12/10/2020 -                          0.75   $395.00    $296.25
                Addressing/managing/attempting to resolve DFPS/HHSC
                technology challenges or barriers to data and information /
                Charmaine Thomas


Service         Texas Permanent Injunction - 12/10/2020 - Project                  0.25   $395.00     $98.75
                Management & Planning / Lisa Taylor


Service         Texas Permanent Injunction - 12/10/2020 - Document                 4.50   $395.00   $1,777.50
                Review/Data Analysis/Verification Work / Aileen Williams


Service         Texas Permanent Injunction - 12/10/2020 - Document                 6.25   $395.00   $2,468.75
                Review/Data Analysis/Verification Work / Claudia Tahan


Service         Texas Permanent Injunction - 12/10/2020 - Communication or         0.25   $425.00    $106.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Kevin
                Ryan


Service         Texas Permanent Injunction - 12/10/2020 - Communication or         0.50   $425.00    $212.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Kevin
                Ryan


Service         Texas Permanent Injunction - 12/10/2020 - Communication or         1.00   $395.00    $395.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Jody
                Drebes


Service         Texas Permanent Injunction - 12/10/2020 - Communication or         1.50   $250.00    $375.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Frank
                Luby


Service         Texas Permanent Injunction - 12/10/2020 - Document                 3.50   $250.00    $875.00
                Review/Data Analysis/Verification Work / Frank Luby


Service         Texas Permanent Injunction - 12/10/2020 - Document                 2.00   $250.00    $500.00
                Review/Data Analysis/Verification Work / Frank Luby



                                                           Page 23 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 24 of 54

Service         Texas Permanent Injunction - 12/10/2020 - Communication or         0.25   $425.00    $106.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Kevin
                Ryan


Service         Texas Permanent Injunction - 12/10/2020 - Document                 0.75   $425.00    $318.75
                Review/Data Analysis/Verification Work / Kevin Ryan


Service         Texas Permanent Injunction - 12/10/2020 - Document                 2.25   $425.00    $956.25
                Review/Data Analysis/Verification Work / Kevin Ryan


Service         Texas Permanent Injunction - 12/10/2020 - Project                  0.50   $395.00    $197.50
                Management & Planning / Lisa Taylor


Service         Texas Permanent Injunction - 12/10/2020 - Document                 7.00   $395.00   $2,765.00
                Review/Data Analysis/Verification Work / Robin Coleman


Service         Texas Permanent Injunction - 12/10/2020 - Document                 3.50   $395.00   $1,382.50
                Review/Data Analysis/Verification Work / Charmaine Thomas


Service         Texas Permanent Injunction - 12/10/2020 - Project                  0.50   $395.00    $197.50
                Management & Planning / Charmaine Thomas


Service         Texas Permanent Injunction - 12/10/2020 - Document                 0.25   $395.00     $98.75
                Review/Data Analysis/Verification Work / Eileen Crummy


Service         Texas Permanent Injunction - 12/10/2020 - Communication or         0.50   $325.00    $162.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/10/2020 - Document                 0.50   $425.00    $212.50
                Review/Data Analysis/Verification Work / Kevin Ryan


Service         Texas Permanent Injunction - 12/10/2020 - Project                  0.50   $425.00    $212.50
                Management & Planning / Kevin Ryan


Service         Texas Permanent Injunction - 12/10/2020 - Document                 6.00   $325.00   $1,950.00
                Review/Data Analysis/Verification Work / Melea Weber


Service         Texas Permanent Injunction - 12/10/2020 - Communication or         1.25    $85.00    $106.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Natalie Nunez


Service         Texas Permanent Injunction - 12/10/2020 - Project                  5.75    $85.00    $488.75
                Management & Planning / Natalie Nunez


Service         Texas Permanent Injunction - 12/10/2020 - Document                 1.75   $325.00    $568.75
                Review/Data Analysis/Verification Work / David Howard


Service         Texas Permanent Injunction - 12/10/2020 - Project                  6.00   $395.00   $2,370.00
                Management & Planning / Megan Annitto




                                                           Page 24 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 25 of 54

Service         Texas Permanent Injunction - 12/10/2020 - Document                1.50   $325.00    $487.50
                Review/Data Analysis/Verification Work / Tim Ross


Service         Texas Permanent Injunction - 12/10/2020 - Document                0.50   $250.00    $125.00
                Review/Data Analysis/Verification Work / Hannah Shaw


Service         Texas Permanent Injunction - 12/10/2020 - Document                3.50   $250.00    $875.00
                Review/Data Analysis/Verification Work / Samantha Loewen


Service         Texas Permanent Injunction - 12/10/2020 - Document                3.00   $250.00    $750.00
                Review/Data Analysis/Verification Work / Samantha Loewen


Service         Texas Permanent Injunction - 12/10/2020 - Document                7.50   $120.00    $900.00
                Review/Data Analysis/Verification Work / Oliver Ponce


Service         Texas Permanent Injunction - 12/11/2020 - Communication or        2.00   $395.00    $790.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Megan Annitto


Service         Texas Permanent Injunction - 12/11/2020 - Communication or        1.50   $395.00    $592.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Megan Annitto


Service         Texas Permanent Injunction - 12/11/2020 - Project                 0.75   $395.00    $296.25
                Management & Planning / Lisa Taylor


Service         Texas Permanent Injunction - 12/11/2020 - Communication or        2.00   $325.00    $650.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Melea Weber


Service         Texas Permanent Injunction - 12/11/2020 - Communication or        2.00   $395.00    $790.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Lisa
                Taylor


Service         Texas Permanent Injunction - 12/11/2020 - Document                1.75   $395.00    $691.25
                Review/Data Analysis/Verification Work / Charmaine Thomas


Service         Texas Permanent Injunction - 12/11/2020 - Communication or        0.25   $395.00     $98.75
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Charmaine Thomas


Service         Texas Permanent Injunction - 12/11/2020 - Project                 0.50   $395.00    $197.50
                Management & Planning / Charmaine Thomas


Service         Texas Permanent Injunction - 12/11/2020 - Monitoring              0.25   $175.00     $43.75
                Administration, Document Control, Research, Analysis
                (Administrator Only) / Maria Lundgren


Service         Texas Permanent Injunction - 12/11/2020 - Document                5.75   $395.00   $2,271.25
                Review/Data Analysis/Verification Work / Claudia Tahan




                                                           Page 25 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 26 of 54

Service         Texas Permanent Injunction - 12/11/2020 - Communication or         0.25   $395.00     $98.75
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Claudia Tahan


Service         Texas Permanent Injunction - 12/11/2020 - Project                  3.50    $85.00    $297.50
                Management & Planning / Natalie Nunez


Service         Texas Permanent Injunction - 12/11/2020 - Document                 3.50    $85.00    $297.50
                Review/Data Analysis/Verification Work / Natalie Nunez


Service         Texas Permanent Injunction - 12/11/2020 - Document                 4.50   $250.00   $1,125.00
                Review/Data Analysis/Verification Work / Frank Luby


Service         Texas Permanent Injunction - 12/11/2020 - Document                 2.50   $250.00    $625.00
                Review/Data Analysis/Verification Work / Frank Luby


Service         Texas Permanent Injunction - 12/11/2020 - Communication or         1.00   $395.00    $395.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Megan Annitto


Service         Texas Permanent Injunction - 12/11/2020 - Project                  4.25   $395.00   $1,678.75
                Management & Planning / Megan Annitto


Service         Texas Permanent Injunction - 12/11/2020 - Communication or         1.50   $325.00    $487.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Melea Weber


Service         Texas Permanent Injunction - 12/11/2020 - Communication or         1.00   $325.00    $325.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Melea Weber


Service         Texas Permanent Injunction - 12/11/2020 - Document                 3.00   $325.00    $975.00
                Review/Data Analysis/Verification Work / Melea Weber


Service         Texas Permanent Injunction - 12/11/2020 - Communication or         2.00   $425.00    $850.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Kevin
                Ryan


Service         Texas Permanent Injunction - 12/11/2020 - Communication or         2.00   $425.00    $850.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Kevin
                Ryan


Service         Texas Permanent Injunction - 12/11/2020 - Document                 1.00   $425.00    $425.00
                Review/Data Analysis/Verification Work / Kevin Ryan


Service         Texas Permanent Injunction - 12/11/2020 - Project                  0.50   $425.00    $212.50
                Management & Planning / Kevin Ryan


Service         Texas Permanent Injunction - 12/11/2020 - Communication or         2.00   $395.00    $790.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Eileen Crummy




                                                           Page 26 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 27 of 54

Service         Texas Permanent Injunction - 12/11/2020 - Document                 0.75   $395.00   $296.25
                Review/Data Analysis/Verification Work / Eileen Crummy


Service         Texas Permanent Injunction - 12/11/2020 - Project                  0.25   $325.00    $81.25
                Management & Planning / Diane Scott


Service         Texas Permanent Injunction - 12/11/2020 - Communication or         1.50   $325.00   $487.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/11/2020 - Communication or         0.50   $325.00   $162.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/11/2020 - Document                 2.50   $325.00   $812.50
                Review/Data Analysis/Verification Work / David Howard


Service         Texas Permanent Injunction - 12/11/2020 - Communication or         1.50   $325.00   $487.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / David
                Howard


Service         Texas Permanent Injunction - 12/11/2020 - Communication or         1.50   $325.00   $487.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Mary
                Graw Leary


Service         Texas Permanent Injunction - 12/11/2020 - Communication or         2.50   $325.00   $812.50
                Meeting with the Court, a party, Monitor/Monitors' Staff / Tim
                Ross


Service         Texas Permanent Injunction - 12/11/2020 - Document                 3.00   $250.00   $750.00
                Review/Data Analysis/Verification Work / Samantha Loewen


Service         Texas Permanent Injunction - 12/11/2020 - Document                 3.00   $250.00   $750.00
                Review/Data Analysis/Verification Work / Samantha Loewen


Service         Texas Permanent Injunction - 12/11/2020 - Document                 1.00   $250.00   $250.00
                Review/Data Analysis/Verification Work / Samantha Loewen


Service         Texas Permanent Injunction - 12/11/2020 - Document                 6.50   $120.00   $780.00
                Review/Data Analysis/Verification Work / Oliver Ponce


Service         Texas Permanent Injunction - 12/11/2020 - Document                 1.00   $120.00   $120.00
                Review/Data Analysis/Verification Work / Oliver Ponce


Service         Texas Permanent Injunction - 12/12/2020 - Document                 1.00   $325.00   $325.00
                Review/Data Analysis/Verification Work / Melea Weber


Service         Texas Permanent Injunction - 12/12/2020 - Project                  0.75   $325.00   $243.75
                Management & Planning / Diane Scott




                                                           Page 27 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 28 of 54

Service         Texas Permanent Injunction - 12/12/2020 - Communication or         0.25   $325.00     $81.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/12/2020 - Document                 1.00   $325.00    $325.00
                Review/Data Analysis/Verification Work / David Howard


Service         Texas Permanent Injunction - 12/12/2020 - Document                 2.00   $325.00    $650.00
                Review/Data Analysis/Verification Work / Nadia Sexton


Service         Texas Permanent Injunction - 12/13/2020 - Document                 2.25   $325.00    $731.25
                Review/Data Analysis/Verification Work / John Ducoff


Service         Texas Permanent Injunction - 12/13/2020 - Document                 3.25   $325.00   $1,056.25
                Review/Data Analysis/Verification Work / Diane Scott


Service         Texas Permanent Injunction - 12/13/2020 - Document                 0.50   $325.00    $162.50
                Review/Data Analysis/Verification Work / Diane Scott


Service         Texas Permanent Injunction - 12/13/2020 - Document                 0.50   $325.00    $162.50
                Review/Data Analysis/Verification Work / Diane Scott


Service         Texas Permanent Injunction - 12/13/2020 - Document                 0.75   $325.00    $243.75
                Review/Data Analysis/Verification Work / Diane Scott


Service         Texas Permanent Injunction - 12/13/2020 - Document                 0.50   $325.00    $162.50
                Review/Data Analysis/Verification Work / David Howard


Service         Texas Permanent Injunction - 12/13/2020 - Communication or         0.25   $325.00     $81.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / David
                Howard


Service         Texas Permanent Injunction - 12/13/2020 - Communication or         0.25   $425.00    $106.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Kevin
                Ryan


Service         Texas Permanent Injunction - 12/13/2020 - Document                 0.75   $425.00    $318.75
                Review/Data Analysis/Verification Work / Kevin Ryan


Service         Texas Permanent Injunction - 12/13/2020 - Document                 1.50   $425.00    $637.50
                Review/Data Analysis/Verification Work / Kevin Ryan


Service         Texas Permanent Injunction - 12/13/2020 - Document                 2.00   $325.00    $650.00
                Review/Data Analysis/Verification Work / Mary Graw Leary


Service         Texas Permanent Injunction - 12/13/2020 - Document                 1.00   $395.00    $395.00
                Review/Data Analysis/Verification Work / Megan Annitto


Service         Texas Permanent Injunction - 12/14/2020 - Project                  0.50   $395.00    $197.50
                Management & Planning / Lisa Taylor




                                                           Page 28 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 29 of 54

Service         Texas Permanent Injunction - 12/14/2020 - Document                 0.50   $395.00    $197.50
                Review/Data Analysis/Verification Work / Lisa Taylor


Service         Texas Permanent Injunction - 12/14/2020 - Communication or         0.75   $395.00    $296.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Lisa
                Taylor


Service         Texas Permanent Injunction - 12/14/2020 - Document                 3.00   $395.00   $1,185.00
                Review/Data Analysis/Verification Work / Charmaine Thomas


Service         Texas Permanent Injunction - 12/14/2020 - Communication or         0.25   $425.00    $106.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Kevin
                Ryan


Service         Texas Permanent Injunction - 12/14/2020 - Communication or         0.25   $425.00    $106.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Kevin
                Ryan


Service         Texas Permanent Injunction - 12/14/2020 - Project                  0.25   $395.00     $98.75
                Management & Planning / Eileen Crummy


Service         Texas Permanent Injunction - 12/14/2020 - Communication or         0.75   $395.00    $296.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Eileen Crummy


Service         Texas Permanent Injunction - 12/14/2020 - Document                 0.75   $395.00    $296.25
                Review/Data Analysis/Verification Work / Eileen Crummy


Service         Texas Permanent Injunction - 12/14/2020 - Document                 1.00   $250.00    $250.00
                Review/Data Analysis/Verification Work / Frank Luby


Service         Texas Permanent Injunction - 12/14/2020 - Document                 4.00   $250.00   $1,000.00
                Review/Data Analysis/Verification Work / Frank Luby


Service         Texas Permanent Injunction - 12/14/2020 - Document                 2.00   $250.00    $500.00
                Review/Data Analysis/Verification Work / Frank Luby


Service         Texas Permanent Injunction - 12/14/2020 - Communication or         2.00    $85.00    $170.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Natalie Nunez


Service         Texas Permanent Injunction - 12/14/2020 - Project                  0.50    $85.00     $42.50
                Management & Planning / Natalie Nunez


Service         Texas Permanent Injunction - 12/14/2020 - Document                 4.50    $85.00    $382.50
                Review/Data Analysis/Verification Work / Natalie Nunez


Service         Texas Permanent Injunction - 12/14/2020 - Document                 2.75   $425.00   $1,168.75
                Review/Data Analysis/Verification Work / Kevin Ryan


Service         Texas Permanent Injunction - 12/14/2020 - Document                 7.00   $325.00   $2,275.00
                Review/Data Analysis/Verification Work / Melea Weber



                                                           Page 29 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 30 of 54

Service         Texas Permanent Injunction - 12/14/2020 - Document                 4.50   $395.00   $1,777.50
                Review/Data Analysis/Verification Work / Claudia Tahan


Service         Texas Permanent Injunction - 12/14/2020 - Communication or         0.25   $395.00     $98.75
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Claudia Tahan


Service         Texas Permanent Injunction - 12/14/2020 - Document                 3.00   $395.00   $1,185.00
                Review/Data Analysis/Verification Work / Jody Drebes


Service         Texas Permanent Injunction - 12/14/2020 - Communication or         2.00   $395.00    $790.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Megan Annitto


Service         Texas Permanent Injunction - 12/14/2020 - Communication or         0.75   $395.00    $296.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Megan Annitto


Service         Texas Permanent Injunction - 12/14/2020 - Project                  3.00   $395.00   $1,185.00
                Management & Planning / Megan Annitto


Service         Texas Permanent Injunction - 12/14/2020 - Document                 3.00   $395.00   $1,185.00
                Review/Data Analysis/Verification Work / Megan Annitto


Service         Texas Permanent Injunction - 12/14/2020 - Communication or         0.25   $395.00     $98.75
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Lisa
                Taylor


Service         Texas Permanent Injunction - 12/14/2020 - Communication or         1.00   $325.00    $325.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/14/2020 - Communication or         0.50   $325.00    $162.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/14/2020 - Communication or         0.25   $325.00     $81.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / David
                Howard


Service         Texas Permanent Injunction - 12/14/2020 - Project                  1.25   $250.00    $312.50
                Management & Planning / Samantha Loewen


Service         Texas Permanent Injunction - 12/14/2020 - Communication or         1.00   $250.00    $250.00
                Meeting with the Court, a party, Monitor/Monitors' Staff /
                Samantha Loewen


Service         Texas Permanent Injunction - 12/14/2020 - Document                 1.50   $325.00    $487.50
                Review/Data Analysis/Verification Work / Tim Ross


Service         Texas Permanent Injunction - 12/14/2020 - Project                  1.00   $325.00    $325.00
                Management & Planning / Tim Ross



                                                           Page 30 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 31 of 54

Service         Texas Permanent Injunction - 12/14/2020 - Document           0.50   $325.00    $162.50
                Review/Data Analysis/Verification Work / Tim Ross


Service         Texas Permanent Injunction - 12/14/2020 - Document           2.50   $250.00    $625.00
                Review/Data Analysis/Verification Work / Samantha Loewen


Service         Texas Permanent Injunction - 12/14/2020 - Document           1.00   $250.00    $250.00
                Review/Data Analysis/Verification Work / Samantha Loewen


Service         Texas Permanent Injunction - 12/14/2020 - Project            0.25   $250.00     $62.50
                Management & Planning / Hannah Shaw


Service         Texas Permanent Injunction - 12/14/2020 - Project            0.75   $250.00    $187.50
                Management & Planning / Hannah Shaw


Service         Texas Permanent Injunction - 12/14/2020 - Document           0.75   $120.00     $90.00
                Review/Data Analysis/Verification Work / Oliver Ponce


Service         Texas Permanent Injunction - 12/14/2020 - Document           4.50   $120.00    $540.00
                Review/Data Analysis/Verification Work / Oliver Ponce


Service         Texas Permanent Injunction - 12/15/2020 - Communication or   1.25   $325.00    $406.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Melea Weber


Service         Texas Permanent Injunction - 12/15/2020 - Document           1.25   $395.00    $493.75
                Review/Data Analysis/Verification Work / Robin Coleman


Service         Texas Permanent Injunction - 12/15/2020 - Communication or   1.25   $395.00    $493.75
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Charmaine Thomas


Service         Texas Permanent Injunction - 12/15/2020 - Project            1.50   $395.00    $592.50
                Management & Planning / Lisa Taylor


Service         Texas Permanent Injunction - 12/15/2020 - Communication or   1.25   $395.00    $493.75
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Claudia Tahan


Service         Texas Permanent Injunction - 12/15/2020 - Document           5.00   $395.00   $1,975.00
                Review/Data Analysis/Verification Work / Claudia Tahan


Service         Texas Permanent Injunction - 12/15/2020 - Communication or   1.25    $85.00    $106.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Natalie Nunez


Service         Texas Permanent Injunction - 12/15/2020 - Document           0.25   $395.00     $98.75
                Review/Data Analysis/Verification Work / Eileen Crummy


Service         Texas Permanent Injunction - 12/15/2020 - Project            3.00    $85.00    $255.00
                Management & Planning / Natalie Nunez




                                                          Page 31 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 32 of 54

Service         Texas Permanent Injunction - 12/15/2020 - Document                 2.75    $85.00    $233.75
                Review/Data Analysis/Verification Work / Natalie Nunez


Service         Texas Permanent Injunction - 12/15/2020 - Communication or         1.50   $395.00    $592.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Jody
                Drebes


Service         Texas Permanent Injunction - 12/15/2020 - Document                 2.00   $395.00    $790.00
                Review/Data Analysis/Verification Work / Jody Drebes


Service         Texas Permanent Injunction - 12/15/2020 - Document                 3.25   $395.00   $1,283.75
                Review/Data Analysis/Verification Work / Charmaine Thomas


Service         Texas Permanent Injunction - 12/15/2020 - Communication or         1.00   $395.00    $395.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Megan Annitto


Service         Texas Permanent Injunction - 12/15/2020 - Document                 3.00   $395.00   $1,185.00
                Review/Data Analysis/Verification Work / Megan Annitto


Service         Texas Permanent Injunction - 12/15/2020 - Project                  3.50   $395.00   $1,382.50
                Management & Planning / Megan Annitto


Service         Texas Permanent Injunction - 12/15/2020 - Document                 6.00   $395.00   $2,370.00
                Review/Data Analysis/Verification Work / Robin Coleman


Service         Texas Permanent Injunction - 12/15/2020 - Document                 0.50   $425.00    $212.50
                Review/Data Analysis/Verification Work / Kevin Ryan


Service         Texas Permanent Injunction - 12/15/2020 - Communication or         0.25   $425.00    $106.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Kevin
                Ryan


Service         Texas Permanent Injunction - 12/15/2020 - Document                 1.00   $425.00    $425.00
                Review/Data Analysis/Verification Work / Kevin Ryan


Service         Texas Permanent Injunction - 12/15/2020 - Document                 3.50   $250.00    $875.00
                Review/Data Analysis/Verification Work / Frank Luby


Service         Texas Permanent Injunction - 12/15/2020 - Communication or         1.25   $250.00    $312.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Frank
                Luby


Service         Texas Permanent Injunction - 12/15/2020 - Document                 2.25   $250.00    $562.50
                Review/Data Analysis/Verification Work / Frank Luby


Service         Texas Permanent Injunction - 12/15/2020 - Document                 2.25   $325.00    $731.25
                Review/Data Analysis/Verification Work / Mary Graw Leary


Service         Texas Permanent Injunction - 12/15/2020 - Communication or         1.25   $395.00    $493.75
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Aileen Williams



                                                           Page 32 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 33 of 54

Service         Texas Permanent Injunction - 12/15/2020 - Document                 5.75   $395.00   $2,271.25
                Review/Data Analysis/Verification Work / Aileen Williams


Service         Texas Permanent Injunction - 12/15/2020 - Communication or         0.50   $325.00    $162.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Melea Weber


Service         Texas Permanent Injunction - 12/15/2020 - Document                 5.50   $325.00   $1,787.50
                Review/Data Analysis/Verification Work / Melea Weber


Service         Texas Permanent Injunction - 12/15/2020 - Communication or         1.00   $325.00    $325.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/15/2020 - Communication or         0.50   $325.00    $162.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/15/2020 - Communication or         1.00   $325.00    $325.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / David
                Howard


Service         Texas Permanent Injunction - 12/15/2020 - Project                  1.00   $325.00    $325.00
                Management & Planning / Tim Ross


Service         Texas Permanent Injunction - 12/15/2020 - Document                 0.75   $325.00    $243.75
                Review/Data Analysis/Verification Work / Tim Ross


Service         Texas Permanent Injunction - 12/15/2020 - Document                 1.50   $325.00    $487.50
                Review/Data Analysis/Verification Work / Tim Ross


Service         Texas Permanent Injunction - 12/15/2020 - Document                 4.25   $325.00   $1,381.25
                Review/Data Analysis/Verification Work / Tim Ross


Service         Texas Permanent Injunction - 12/15/2020 - Project                  0.50   $250.00    $125.00
                Management & Planning / Samantha Loewen


Service         Texas Permanent Injunction - 12/15/2020 - Document                 2.00   $250.00    $500.00
                Review/Data Analysis/Verification Work / Samantha Loewen


Service         Texas Permanent Injunction - 12/15/2020 - Document                 3.00   $250.00    $750.00
                Review/Data Analysis/Verification Work / Samantha Loewen


Service         Texas Permanent Injunction - 12/15/2020 - Project                  0.50   $250.00    $125.00
                Management & Planning / Hannah Shaw


Service         Texas Permanent Injunction - 12/15/2020 - Document                 0.50   $120.00     $60.00
                Review/Data Analysis/Verification Work / Oliver Ponce


Service         Texas Permanent Injunction - 12/15/2020 - Document                 1.25   $120.00    $150.00
                Review/Data Analysis/Verification Work / Oliver Ponce




                                                           Page 33 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 34 of 54

Service         Texas Permanent Injunction - 12/15/2020 - Document                 6.50   $120.00    $780.00
                Review/Data Analysis/Verification Work / Oliver Ponce


Service         Texas Permanent Injunction - 12/16/2020 - Communication or         1.50   $395.00    $592.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Megan Annitto


Service         Texas Permanent Injunction - 12/16/2020 - Communication or         1.00   $395.00    $395.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Megan Annitto


Service         Texas Permanent Injunction - 12/16/2020 - Communication or         1.00   $395.00    $395.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Megan Annitto


Service         Texas Permanent Injunction - 12/16/2020 - Project                  1.75   $395.00    $691.25
                Management & Planning / Lisa Taylor


Service         Texas Permanent Injunction - 12/16/2020 - Document                 4.00   $395.00   $1,580.00
                Review/Data Analysis/Verification Work / Charmaine Thomas


Service         Texas Permanent Injunction - 12/16/2020 - Communication or         1.00   $425.00    $425.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Kevin
                Ryan


Service         Texas Permanent Injunction - 12/16/2020 - Communication or         1.00   $395.00    $395.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Charmaine Thomas


Service         Texas Permanent Injunction - 12/16/2020 - Document                 2.25   $395.00    $888.75
                Review/Data Analysis/Verification Work / Jody Drebes


Service         Texas Permanent Injunction - 12/16/2020 - Communication or         1.25   $395.00    $493.75
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Jody
                Drebes


Service         Texas Permanent Injunction - 12/16/2020 - Communication or         1.00   $395.00    $395.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Charmaine Thomas


Service         Texas Permanent Injunction - 12/16/2020 - Project                  0.50   $395.00    $197.50
                Management & Planning / Charmaine Thomas


Service         Texas Permanent Injunction - 12/16/2020 - Document                 3.00   $250.00    $750.00
                Review/Data Analysis/Verification Work / Frank Luby


Service         Texas Permanent Injunction - 12/16/2020 - Communication or         1.00   $250.00    $250.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Frank
                Luby


Service         Texas Permanent Injunction - 12/16/2020 - Document                 1.00   $250.00    $250.00
                Review/Data Analysis/Verification Work / Frank Luby



                                                           Page 34 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 35 of 54

Service         Texas Permanent Injunction - 12/16/2020 - Document                 2.00   $250.00    $500.00
                Review/Data Analysis/Verification Work / Frank Luby


Service         Texas Permanent Injunction - 12/16/2020 - Communication or         0.50   $425.00    $212.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Kevin
                Ryan


Service         Texas Permanent Injunction - 12/16/2020 - Document                 1.00   $395.00    $395.00
                Review/Data Analysis/Verification Work / Robin Coleman


Service         Texas Permanent Injunction - 12/16/2020 - Document                 6.25   $395.00   $2,468.75
                Review/Data Analysis/Verification Work / Robin Coleman


Service         Texas Permanent Injunction - 12/16/2020 - Communication or         0.50   $425.00    $212.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Kevin
                Ryan


Service         Texas Permanent Injunction - 12/16/2020 - Communication or         0.25   $425.00    $106.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Kevin
                Ryan


Service         Texas Permanent Injunction - 12/16/2020 - Document                 1.00   $425.00    $425.00
                Review/Data Analysis/Verification Work / Kevin Ryan


Service         Texas Permanent Injunction - 12/16/2020 - Document                 3.75   $325.00   $1,218.75
                Review/Data Analysis/Verification Work / Mary Graw Leary


Service         Texas Permanent Injunction - 12/16/2020 - Document                 3.75   $395.00   $1,481.25
                Review/Data Analysis/Verification Work / Aileen Williams


Service         Texas Permanent Injunction - 12/16/2020 - Communication or         1.25   $395.00    $493.75
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Aileen Williams


Service         Texas Permanent Injunction - 12/16/2020 - Document                 2.00   $395.00    $790.00
                Review/Data Analysis/Verification Work / Aileen Williams


Service         Texas Permanent Injunction - 12/16/2020 - Document                 5.50   $395.00   $2,172.50
                Review/Data Analysis/Verification Work / Megan Annitto


Service         Texas Permanent Injunction - 12/16/2020 - Communication or         1.00   $325.00    $325.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Melea Weber


Service         Texas Permanent Injunction - 12/16/2020 - Communication or         1.00   $395.00    $395.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Claudia Tahan


Service         Texas Permanent Injunction - 12/16/2020 - Document                 5.00   $395.00   $1,975.00
                Review/Data Analysis/Verification Work / Claudia Tahan




                                                           Page 35 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 36 of 54

Service         Texas Permanent Injunction - 12/16/2020 - Document                 6.00   $325.00   $1,950.00
                Review/Data Analysis/Verification Work / Melea Weber


Service         Texas Permanent Injunction - 12/16/2020 - Communication or         1.00   $325.00    $325.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/16/2020 - Document                 0.50   $325.00    $162.50
                Review/Data Analysis/Verification Work / Diane Scott


Service         Texas Permanent Injunction - 12/16/2020 - Communication or         0.25   $325.00     $81.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/16/2020 - Document                 0.75   $325.00    $243.75
                Review/Data Analysis/Verification Work / David Howard


Service         Texas Permanent Injunction - 12/16/2020 - Project                  0.25   $325.00     $81.25
                Management & Planning / David Howard


Service         Texas Permanent Injunction - 12/16/2020 - Communication or         1.00    $85.00     $85.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Natalie Nunez


Service         Texas Permanent Injunction - 12/16/2020 - Project                  6.00    $85.00    $510.00
                Management & Planning / Natalie Nunez


Service         Texas Permanent Injunction - 12/16/2020 - Project                  9.00   $325.00   $2,925.00
                Management & Planning / Tim Ross


Service         Texas Permanent Injunction - 12/16/2020 - Document                 3.00   $250.00    $750.00
                Review/Data Analysis/Verification Work / Samantha Loewen


Service         Texas Permanent Injunction - 12/16/2020 - Document                 4.00   $250.00   $1,000.00
                Review/Data Analysis/Verification Work / Samantha Loewen


Service         Texas Permanent Injunction - 12/16/2020 - Document                 1.50   $250.00    $375.00
                Review/Data Analysis/Verification Work / Hannah Shaw


Service         Texas Permanent Injunction - 12/16/2020 - Document                 0.50   $120.00     $60.00
                Review/Data Analysis/Verification Work / Oliver Ponce


Service         Texas Permanent Injunction - 12/16/2020 - Document                 0.50   $120.00     $60.00
                Review/Data Analysis/Verification Work / Oliver Ponce


Service         Texas Permanent Injunction - 12/16/2020 - Document                 0.50   $120.00     $60.00
                Review/Data Analysis/Verification Work / Oliver Ponce


Service         Texas Permanent Injunction - 12/16/2020 - Document                 0.50   $120.00     $60.00
                Review/Data Analysis/Verification Work / Oliver Ponce




                                                           Page 36 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 37 of 54

Service         Texas Permanent Injunction - 12/16/2020 - Document                 3.50   $120.00    $420.00
                Review/Data Analysis/Verification Work / Oliver Ponce


Service         Texas Permanent Injunction - 12/16/2020 - Document                 1.75   $120.00    $210.00
                Review/Data Analysis/Verification Work / Oliver Ponce


Service         Texas Permanent Injunction - 12/17/2020 - Communication or         1.00   $395.00    $395.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Megan Annitto


Service         Texas Permanent Injunction - 12/17/2020 - Document                 3.50   $395.00   $1,382.50
                Review/Data Analysis/Verification Work / Aileen Williams


Service         Texas Permanent Injunction - 12/17/2020 -                          0.50   $395.00    $197.50
                Addressing/managing/attempting to resolve DFPS/HHSC
                technology challenges or barriers to data and information /
                Aileen Williams


Service         Texas Permanent Injunction - 12/17/2020 - Communication or         0.50   $395.00    $197.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Megan Annitto


Service         Texas Permanent Injunction - 12/17/2020 - Project                  0.50   $395.00    $197.50
                Management & Planning / Lisa Taylor


Service         Texas Permanent Injunction - 12/17/2020 - Document                 5.00   $325.00   $1,625.00
                Review/Data Analysis/Verification Work / Melea Weber


Service         Texas Permanent Injunction - 12/17/2020 - Communication or         1.00   $325.00    $325.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Melea Weber


Service         Texas Permanent Injunction - 12/17/2020 - Document                 4.00   $395.00   $1,580.00
                Review/Data Analysis/Verification Work / Jody Drebes


Service         Texas Permanent Injunction - 12/17/2020 - Communication or         1.00   $250.00    $250.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Frank
                Luby


Service         Texas Permanent Injunction - 12/17/2020 - Communication or         1.00   $250.00    $250.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Frank
                Luby


Service         Texas Permanent Injunction - 12/17/2020 - Communication or         1.50   $250.00    $375.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Frank
                Luby


Service         Texas Permanent Injunction - 12/17/2020 - Communication or         1.00   $325.00    $325.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Melea Weber


Service         Texas Permanent Injunction - 12/17/2020 - Document                 5.00   $395.00   $1,975.00
                Review/Data Analysis/Verification Work / Robin Coleman


                                                           Page 37 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 38 of 54

Service         Texas Permanent Injunction - 12/17/2020 - Document                 0.25   $395.00     $98.75
                Review/Data Analysis/Verification Work / Eileen Crummy


Service         Texas Permanent Injunction - 12/17/2020 - Communication or         0.50   $425.00    $212.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Kevin
                Ryan


Service         Texas Permanent Injunction - 12/17/2020 - Project                  0.50   $425.00    $212.50
                Management & Planning / Kevin Ryan


Service         Texas Permanent Injunction - 12/17/2020 - Communication or         0.50   $425.00    $212.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Kevin
                Ryan


Service         Texas Permanent Injunction - 12/17/2020 - Document                 4.50   $395.00   $1,777.50
                Review/Data Analysis/Verification Work / Charmaine Thomas


Service         Texas Permanent Injunction - 12/17/2020 -                          0.50   $395.00    $197.50
                Addressing/managing/attempting to resolve DFPS/HHSC
                technology challenges or barriers to data and information /
                Charmaine Thomas


Service         Texas Permanent Injunction - 12/17/2020 - Project                  0.25   $395.00     $98.75
                Management & Planning / Charmaine Thomas


Service         Texas Permanent Injunction - 12/17/2020 - Document                 1.00   $395.00    $395.00
                Review/Data Analysis/Verification Work / Charmaine Thomas


Service         Texas Permanent Injunction - 12/17/2020 - Document                 6.50   $395.00   $2,567.50
                Review/Data Analysis/Verification Work / Claudia Tahan


Service         Texas Permanent Injunction - 12/17/2020 - Communication or         0.50   $395.00    $197.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Claudia Tahan


Service         Texas Permanent Injunction - 12/17/2020 - Document                 1.00   $395.00    $395.00
                Review/Data Analysis/Verification Work / Aileen Williams


Service         Texas Permanent Injunction - 12/17/2020 - Document                 3.50   $250.00    $875.00
                Review/Data Analysis/Verification Work / Frank Luby


Service         Texas Permanent Injunction - 12/17/2020 - Communication or         0.25   $325.00     $81.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/17/2020 - Communication or         1.00   $325.00    $325.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/17/2020 - Communication or         0.75   $395.00    $296.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Megan Annitto



                                                           Page 38 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 39 of 54

Service         Texas Permanent Injunction - 12/17/2020 - Project                   5.00   $395.00   $1,975.00
                Management & Planning / Megan Annitto


Service         Texas Permanent Injunction - 12/17/2020 - Communication or          1.00   $325.00    $325.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Nadia
                Sexton


Service         Texas Permanent Injunction - 12/17/2020 - Communication or          1.00    $85.00     $85.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Natalie Nunez


Service         Texas Permanent Injunction - 12/17/2020 - Communication or          1.75    $85.00    $148.75
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Natalie Nunez


Service         Texas Permanent Injunction - 12/17/2020 - Project                   4.25    $85.00    $361.25
                Management & Planning / Natalie Nunez


Service         Texas Permanent Injunction - 12/17/2020 - Communication or          1.25   $325.00    $406.25
                Meeting with the Court, a party, Monitor/Monitors' Staff / Tim
                Ross


Service         Texas Permanent Injunction - 12/17/2020 - Document                  3.50   $325.00   $1,137.50
                Review/Data Analysis/Verification Work / Tim Ross


Service         Texas Permanent Injunction - 12/17/2020 - Document                  1.00   $325.00    $325.00
                Review/Data Analysis/Verification Work / Tim Ross


Service         Texas Permanent Injunction - 12/17/2020 - Document                  4.00   $250.00   $1,000.00
                Review/Data Analysis/Verification Work / Samantha Loewen


Service         Texas Permanent Injunction - 12/17/2020 - Communication or          0.50   $250.00    $125.00
                Meeting with the Court, a party, Monitor/Monitors' Staff /
                Samantha Loewen


Service         Texas Permanent Injunction - 12/17/2020 - Communication or          1.00   $250.00    $250.00
                Meeting with the Court, a party, Monitor/Monitors' Staff /
                Samantha Loewen


Service         Texas Permanent Injunction - 12/17/2020 - Document                  0.50   $250.00    $125.00
                Review/Data Analysis/Verification Work / Hannah Shaw


Service         Texas Permanent Injunction - 12/17/2020 - Communication or          0.50   $250.00    $125.00
                Meeting with the Court, a party, Monitor/Monitors' Staff /
                Hannah Shaw


Service         Texas Permanent Injunction - 12/17/2020 - Communication or          0.50   $120.00     $60.00
                Meeting with the Court, a party, Monitor/Monitors' Staff / Oliver
                Ponce


Service         Texas Permanent Injunction - 12/17/2020 - Communication or          1.00   $120.00    $120.00
                Meeting with the Court, a party, Monitor/Monitors' Staff / Oliver
                Ponce


                                                            Page 39 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 40 of 54

Service         Texas Permanent Injunction - 12/17/2020 - Document                 0.75   $120.00    $90.00
                Review/Data Analysis/Verification Work / Oliver Ponce


Service         Texas Permanent Injunction - 12/17/2020 - Document                 0.50   $120.00    $60.00
                Review/Data Analysis/Verification Work / Oliver Ponce


Service         Texas Permanent Injunction - 12/17/2020 - Document                 1.50   $120.00   $180.00
                Review/Data Analysis/Verification Work / Oliver Ponce


Service         Texas Permanent Injunction - 12/17/2020 - Document                 0.50   $120.00    $60.00
                Review/Data Analysis/Verification Work / Oliver Ponce


Service         Texas Permanent Injunction - 12/18/2020 - Communication or         2.00   $395.00   $790.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Megan Annitto


Service         Texas Permanent Injunction - 12/18/2020 - Document                 2.00   $395.00   $790.00
                Review/Data Analysis/Verification Work / Robin Coleman


Service         Texas Permanent Injunction - 12/18/2020 - Project                  0.50   $395.00   $197.50
                Management & Planning / Lisa Taylor


Service         Texas Permanent Injunction - 12/18/2020 - Monitoring               0.25   $175.00    $43.75
                Administration, Document Control, Research, Analysis
                (Administrator Only) / Maria Lundgren


Service         Texas Permanent Injunction - 12/18/2020 - Document                 0.75   $425.00   $318.75
                Review/Data Analysis/Verification Work / Kevin Ryan


Service         Texas Permanent Injunction - 12/18/2020 - Communication or         2.00   $425.00   $850.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Kevin
                Ryan


Service         Texas Permanent Injunction - 12/18/2020 - Communication or         2.00   $395.00   $790.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Jody
                Drebes


Service         Texas Permanent Injunction - 12/18/2020 - Communication or         2.00   $395.00   $790.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Claudia Tahan


Service         Texas Permanent Injunction - 12/18/2020 - Communication or         2.00   $395.00   $790.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Aileen Williams


Service         Texas Permanent Injunction - 12/18/2020 - Communication or         2.00   $395.00   $790.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Lisa
                Taylor


Service         Texas Permanent Injunction - 12/18/2020 - Communication or         2.00   $395.00   $790.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Charmaine Thomas



                                                           Page 40 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 41 of 54

Service         Texas Permanent Injunction - 12/18/2020 - Document                 2.00   $395.00    $790.00
                Review/Data Analysis/Verification Work / Claudia Tahan


Service         Texas Permanent Injunction - 12/18/2020 - Document                 0.25   $395.00     $98.75
                Review/Data Analysis/Verification Work / Eileen Crummy


Service         Texas Permanent Injunction - 12/18/2020 - Document                 0.50   $395.00    $197.50
                Review/Data Analysis/Verification Work / Charmaine Thomas


Service         Texas Permanent Injunction - 12/18/2020 - Communication or         2.00   $325.00    $650.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Melea Weber


Service         Texas Permanent Injunction - 12/18/2020 - Document                 5.00   $325.00   $1,625.00
                Review/Data Analysis/Verification Work / Melea Weber


Service         Texas Permanent Injunction - 12/18/2020 - Communication or         2.00   $250.00    $500.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Frank
                Luby


Service         Texas Permanent Injunction - 12/18/2020 - Communication or         1.00   $250.00    $250.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Frank
                Luby


Service         Texas Permanent Injunction - 12/18/2020 - Document                 2.00   $250.00    $500.00
                Review/Data Analysis/Verification Work / Frank Luby


Service         Texas Permanent Injunction - 12/18/2020 - Document                 2.00   $250.00    $500.00
                Review/Data Analysis/Verification Work / Frank Luby


Service         Texas Permanent Injunction - 12/18/2020 - Communication or         0.25   $325.00     $81.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/18/2020 - Document                 0.50   $325.00    $162.50
                Review/Data Analysis/Verification Work / Diane Scott


Service         Texas Permanent Injunction - 12/18/2020 - Communication or         2.00   $325.00    $650.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/18/2020 - Document                 0.25   $395.00     $98.75
                Review/Data Analysis/Verification Work / Lisa Taylor


Service         Texas Permanent Injunction - 12/18/2020 - Communication or         1.75   $325.00    $568.75
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Mary
                Graw Leary


Service         Texas Permanent Injunction - 12/18/2020 - Communication or         2.00   $325.00    $650.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / David
                Howard




                                                           Page 41 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 42 of 54

Service         Texas Permanent Injunction - 12/18/2020 - Communication or          2.00   $395.00    $790.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Megan Annitto


Service         Texas Permanent Injunction - 12/18/2020 - Document                  3.50   $395.00   $1,382.50
                Review/Data Analysis/Verification Work / Megan Annitto


Service         Texas Permanent Injunction - 12/18/2020 - Communication or          2.00   $325.00    $650.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Nadia
                Sexton


Service         Texas Permanent Injunction - 12/18/2020 - Communication or          4.00    $85.00    $340.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Natalie Nunez


Service         Texas Permanent Injunction - 12/18/2020 - Project                   1.00    $85.00     $85.00
                Management & Planning / Natalie Nunez


Service         Texas Permanent Injunction - 12/18/2020 - Document                  2.00    $85.00    $170.00
                Review/Data Analysis/Verification Work / Natalie Nunez


Service         Texas Permanent Injunction - 12/18/2020 - Communication or          2.50   $325.00    $812.50
                Meeting with the Court, a party, Monitor/Monitors' Staff / Tim
                Ross


Service         Texas Permanent Injunction - 12/18/2020 - Document                  1.00   $325.00    $325.00
                Review/Data Analysis/Verification Work / Tim Ross


Service         Texas Permanent Injunction - 12/18/2020 - Communication or          2.00   $250.00    $500.00
                Meeting with the Court, a party, Monitor/Monitors' Staff /
                Samantha Loewen


Service         Texas Permanent Injunction - 12/18/2020 - Document                  4.00   $250.00   $1,000.00
                Review/Data Analysis/Verification Work / Samantha Loewen


Service         Texas Permanent Injunction - 12/18/2020 - Document                  2.00   $250.00    $500.00
                Review/Data Analysis/Verification Work / Samantha Loewen


Service         Texas Permanent Injunction - 12/18/2020 - Communication or          2.00   $250.00    $500.00
                Meeting with the Court, a party, Monitor/Monitors' Staff /
                Hannah Shaw


Service         Texas Permanent Injunction - 12/18/2020 - Document                  1.00   $250.00    $250.00
                Review/Data Analysis/Verification Work / Hannah Shaw


Service         Texas Permanent Injunction - 12/18/2020 - Communication or          2.00   $120.00    $240.00
                Meeting with the Court, a party, Monitor/Monitors' Staff / Oliver
                Ponce


Service         Texas Permanent Injunction - 12/19/2020 - Document                  0.75   $395.00    $296.25
                Review/Data Analysis/Verification Work / Lisa Taylor




                                                            Page 42 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 43 of 54

Service         Texas Permanent Injunction - 12/19/2020 - Communication or         0.25   $425.00    $106.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Kevin
                Ryan


Service         Texas Permanent Injunction - 12/19/2020 - Document                 0.75   $425.00    $318.75
                Review/Data Analysis/Verification Work / Kevin Ryan


Service         Texas Permanent Injunction - 12/19/2020 - Document                 1.75   $425.00    $743.75
                Review/Data Analysis/Verification Work / Kevin Ryan


Service         Texas Permanent Injunction - 12/19/2020 - Document                 0.25   $395.00     $98.75
                Review/Data Analysis/Verification Work / Eileen Crummy


Service         Texas Permanent Injunction - 12/19/2020 - Communication or         0.25   $325.00     $81.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/19/2020 - Document                 3.00   $325.00    $975.00
                Review/Data Analysis/Verification Work / Mary Graw Leary


Service         Texas Permanent Injunction - 12/19/2020 - Communication or         1.00   $395.00    $395.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Megan Annitto


Service         Texas Permanent Injunction - 12/19/2020 - Communication or         2.50   $325.00    $812.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Nadia
                Sexton


Service         Texas Permanent Injunction - 12/20/2020 - Document                 3.00   $425.00   $1,275.00
                Review/Data Analysis/Verification Work / Kevin Ryan


Service         Texas Permanent Injunction - 12/20/2020 - Communication or         0.25   $325.00     $81.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/20/2020 - Document                 1.25   $325.00    $406.25
                Review/Data Analysis/Verification Work / Diane Scott


Service         Texas Permanent Injunction - 12/20/2020 - Communication or         0.75   $325.00    $243.75
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/20/2020 - Document                 2.50   $325.00    $812.50
                Review/Data Analysis/Verification Work / David Howard


Service         Texas Permanent Injunction - 12/20/2020 - Project                  0.50   $325.00    $162.50
                Management & Planning / David Howard


Service         Texas Permanent Injunction - 12/20/2020 - Document                 6.00   $325.00   $1,950.00
                Review/Data Analysis/Verification Work / Mary Graw Leary




                                                           Page 43 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 44 of 54

Service         Texas Permanent Injunction - 12/20/2020 - Project                  1.00   $395.00    $395.00
                Management & Planning / Megan Annitto


Service         Texas Permanent Injunction - 12/20/2020 - Document                 4.00   $325.00   $1,300.00
                Review/Data Analysis/Verification Work / Tim Ross


Service         Texas Permanent Injunction - 12/21/2020 - Document                 2.50   $395.00    $987.50
                Review/Data Analysis/Verification Work / Megan Annitto


Service         Texas Permanent Injunction - 12/21/2020 - Project                  0.50   $395.00    $197.50
                Management & Planning / Eileen Crummy


Service         Texas Permanent Injunction - 12/21/2020 - Document                 1.25   $425.00    $531.25
                Review/Data Analysis/Verification Work / Kevin Ryan


Service         Texas Permanent Injunction - 12/21/2020 - Document                 2.00   $395.00    $790.00
                Review/Data Analysis/Verification Work / Charmaine Thomas


Service         Texas Permanent Injunction - 12/21/2020 - Document                 0.75   $395.00    $296.25
                Review/Data Analysis/Verification Work / Charmaine Thomas


Service         Texas Permanent Injunction - 12/21/2020 - Document                 1.00   $395.00    $395.00
                Review/Data Analysis/Verification Work / Charmaine Thomas


Service         Texas Permanent Injunction - 12/21/2020 - Document                 2.75   $395.00   $1,086.25
                Review/Data Analysis/Verification Work / Lisa Taylor


Service         Texas Permanent Injunction - 12/21/2020 - Document                 2.00   $395.00    $790.00
                Review/Data Analysis/Verification Work / Eileen Crummy


Service         Texas Permanent Injunction - 12/21/2020 - Document                 4.00   $395.00   $1,580.00
                Review/Data Analysis/Verification Work / Jody Drebes


Service         Texas Permanent Injunction - 12/21/2020 - Document                 1.00   $395.00    $395.00
                Review/Data Analysis/Verification Work / Jody Drebes


Service         Texas Permanent Injunction - 12/21/2020 - Document                 2.00   $395.00    $790.00
                Review/Data Analysis/Verification Work / Jody Drebes


Service         Texas Permanent Injunction - 12/21/2020 - Communication or         1.75   $325.00    $568.75
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/21/2020 - Communication or         0.25   $325.00     $81.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/21/2020 - Document                 1.00   $325.00    $325.00
                Review/Data Analysis/Verification Work / Diane Scott


Service         Texas Permanent Injunction - 12/21/2020 - Document                 1.00   $325.00    $325.00
                Review/Data Analysis/Verification Work / Diane Scott


                                                           Page 44 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 45 of 54

Service         Texas Permanent Injunction - 12/21/2020 - Communication or         2.00   $395.00    $790.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Megan Annitto


Service         Texas Permanent Injunction - 12/21/2020 - Document                 1.00   $250.00    $250.00
                Review/Data Analysis/Verification Work / Frank Luby


Service         Texas Permanent Injunction - 12/21/2020 - Document                 2.50   $250.00    $625.00
                Review/Data Analysis/Verification Work / Frank Luby


Service         Texas Permanent Injunction - 12/21/2020 - Document                 3.50   $250.00    $875.00
                Review/Data Analysis/Verification Work / Frank Luby


Service         Texas Permanent Injunction - 12/21/2020 - Communication or         1.75   $325.00    $568.75
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Nadia
                Sexton


Service         Texas Permanent Injunction - 12/21/2020 - Communication or         1.75   $325.00    $568.75
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Mary
                Graw Leary


Service         Texas Permanent Injunction - 12/21/2020 - Project                  3.00   $395.00   $1,185.00
                Management & Planning / Megan Annitto


Service         Texas Permanent Injunction - 12/21/2020 - Document                 1.50   $325.00    $487.50
                Review/Data Analysis/Verification Work / David Howard


Service         Texas Permanent Injunction - 12/21/2020 - Document                 0.25   $325.00     $81.25
                Review/Data Analysis/Verification Work / Tim Ross


Service         Texas Permanent Injunction - 12/21/2020 - Document                 2.00   $250.00    $500.00
                Review/Data Analysis/Verification Work / Samantha Loewen


Service         Texas Permanent Injunction - 12/21/2020 - Document                 1.00   $325.00    $325.00
                Review/Data Analysis/Verification Work / Tim Ross


Service         Texas Permanent Injunction - 12/21/2020 - Document                 3.50   $250.00    $875.00
                Review/Data Analysis/Verification Work / Samantha Loewen


Service         Texas Permanent Injunction - 12/21/2020 - Communication or         0.75   $250.00    $187.50
                Meeting with the Court, a party, Monitor/Monitors' Staff /
                Hannah Shaw


Service         Texas Permanent Injunction - 12/21/2020 - Project                  0.25   $250.00     $62.50
                Management & Planning / Hannah Shaw


Service         Texas Permanent Injunction - 12/22/2020 - Document                 0.75   $395.00    $296.25
                Review/Data Analysis/Verification Work / Robin Coleman


Service         Texas Permanent Injunction - 12/22/2020 - Document                 5.75   $395.00   $2,271.25
                Review/Data Analysis/Verification Work / Robin Coleman




                                                           Page 45 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 46 of 54

Service         Texas Permanent Injunction - 12/22/2020 - Project                  0.25   $395.00     $98.75
                Management & Planning / Lisa Taylor


Service         Texas Permanent Injunction - 12/22/2020 - Communication or         0.75   $395.00    $296.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Claudia Tahan


Service         Texas Permanent Injunction - 12/22/2020 - Document                 5.00   $395.00   $1,975.00
                Review/Data Analysis/Verification Work / Claudia Tahan


Service         Texas Permanent Injunction - 12/22/2020 - Document                 0.25   $395.00     $98.75
                Review/Data Analysis/Verification Work / Claudia Tahan


Service         Texas Permanent Injunction - 12/22/2020 - Communication or         0.75   $395.00    $296.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Charmaine Thomas


Service         Texas Permanent Injunction - 12/22/2020 - Communication or         0.50   $395.00    $197.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Charmaine Thomas


Service         Texas Permanent Injunction - 12/22/2020 - Communication or         0.50   $395.00    $197.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Charmaine Thomas


Service         Texas Permanent Injunction - 12/22/2020 - Document                 5.00   $395.00   $1,975.00
                Review/Data Analysis/Verification Work / Charmaine Thomas


Service         Texas Permanent Injunction - 12/22/2020 - Communication or         3.00   $395.00   $1,185.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Megan Annitto


Service         Texas Permanent Injunction - 12/22/2020 - Project                  6.00   $395.00   $2,370.00
                Management & Planning / Megan Annitto


Service         Texas Permanent Injunction - 12/22/2020 - Communication or         0.50   $395.00    $197.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Robin
                Coleman


Service         Texas Permanent Injunction - 12/22/2020 - Communication or         0.50   $325.00    $162.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/22/2020 - Document                 3.00   $325.00    $975.00
                Review/Data Analysis/Verification Work / Diane Scott


Service         Texas Permanent Injunction - 12/22/2020 - Communication or         3.00   $425.00   $1,275.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Kevin
                Ryan


Service         Texas Permanent Injunction - 12/22/2020 - Project                  0.25   $425.00    $106.25
                Management & Planning / Kevin Ryan



                                                           Page 46 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 47 of 54

Service         Texas Permanent Injunction - 12/22/2020 - Report and          2.75   $425.00   $1,168.75
                Document Preparation / Kevin Ryan


Service         Texas Permanent Injunction - 12/22/2020 - Document            3.00   $250.00    $750.00
                Review/Data Analysis/Verification Work / Frank Luby


Service         Texas Permanent Injunction - 12/22/2020 - Document            4.00   $250.00   $1,000.00
                Review/Data Analysis/Verification Work / Frank Luby


Service         Texas Permanent Injunction - 12/22/2020 -                     1.50   $325.00    $487.50
                Addressing/managing/attempting to resolve DFPS/HHSC
                technology challenges or barriers to data and information /
                Mary Graw Leary


Service         Texas Permanent Injunction - 12/22/2020 - Communication or    0.75   $395.00    $296.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Aileen Williams


Service         Texas Permanent Injunction - 12/22/2020 - Communication or    0.50   $395.00    $197.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Aileen Williams


Service         Texas Permanent Injunction - 12/22/2020 - Document            3.00   $395.00   $1,185.00
                Review/Data Analysis/Verification Work / Aileen Williams


Service         Texas Permanent Injunction - 12/22/2020 - Document            2.75   $395.00   $1,086.25
                Review/Data Analysis/Verification Work / Aileen Williams


Service         Texas Permanent Injunction - 12/22/2020 - Document            0.25   $325.00     $81.25
                Review/Data Analysis/Verification Work / David Howard


Service         Texas Permanent Injunction - 12/22/2020 - Document            1.50   $250.00    $375.00
                Review/Data Analysis/Verification Work / Samantha Loewen


Service         Texas Permanent Injunction - 12/22/2020 - Project             0.50   $250.00    $125.00
                Management & Planning / Samantha Loewen


Service         Texas Permanent Injunction - 12/22/2020 - Document            1.00   $250.00    $250.00
                Review/Data Analysis/Verification Work / Samantha Loewen


Service         Texas Permanent Injunction - 12/22/2020 - Document            1.00   $325.00    $325.00
                Review/Data Analysis/Verification Work / Tim Ross


Service         Texas Permanent Injunction - 12/22/2020 - Project             0.50   $120.00     $60.00
                Management & Planning / Oliver Ponce


Service         Texas Permanent Injunction - 12/22/2020 - Document            1.00   $325.00    $325.00
                Review/Data Analysis/Verification Work / Tim Ross


Service         Texas Permanent Injunction - 12/22/2020 - Project             1.00   $250.00    $250.00
                Management & Planning / Hannah Shaw




                                                           Page 47 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 48 of 54

Service         Texas Permanent Injunction - 12/23/2020 - Communication or         0.50   $325.00    $162.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/23/2020 - Document                 1.25   $395.00    $493.75
                Review/Data Analysis/Verification Work / Claudia Tahan


Service         Texas Permanent Injunction - 12/23/2020 - Communication or         1.75   $395.00    $691.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Megan Annitto


Service         Texas Permanent Injunction - 12/23/2020 - Document                 2.00   $395.00    $790.00
                Review/Data Analysis/Verification Work / Megan Annitto


Service         Texas Permanent Injunction - 12/23/2020 - Document                 2.00   $250.00    $500.00
                Review/Data Analysis/Verification Work / Frank Luby


Service         Texas Permanent Injunction - 12/23/2020 - Communication or         0.25   $425.00    $106.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Kevin
                Ryan


Service         Texas Permanent Injunction - 12/23/2020 - Report and               0.50   $425.00    $212.50
                Document Preparation / Kevin Ryan


Service         Texas Permanent Injunction - 12/23/2020 - Document                 5.00   $250.00   $1,250.00
                Review/Data Analysis/Verification Work / Frank Luby


Service         Texas Permanent Injunction - 12/23/2020 - Document                 0.75   $425.00    $318.75
                Review/Data Analysis/Verification Work / Kevin Ryan


Service         Texas Permanent Injunction - 12/23/2020 - Document                 2.00   $325.00    $650.00
                Review/Data Analysis/Verification Work / Nadia Sexton


Service         Texas Permanent Injunction - 12/23/2020 - Document                 7.00   $395.00   $2,765.00
                Review/Data Analysis/Verification Work / Robin Coleman


Service         Texas Permanent Injunction - 12/23/2020 -                          3.50   $325.00   $1,137.50
                Addressing/managing/attempting to resolve DFPS/HHSC
                technology challenges or barriers to data and information /
                Mary Graw Leary


Service         Texas Permanent Injunction - 12/23/2020 - Document                 3.00   $395.00   $1,185.00
                Review/Data Analysis/Verification Work / Aileen Williams


Service         Texas Permanent Injunction - 12/23/2020 - Document                 4.00   $395.00   $1,580.00
                Review/Data Analysis/Verification Work / Aileen Williams


Service         Texas Permanent Injunction - 12/23/2020 - Project                  4.00   $395.00   $1,580.00
                Management & Planning / Megan Annitto


Service         Texas Permanent Injunction - 12/23/2020 - Document                 0.50   $325.00    $162.50
                Review/Data Analysis/Verification Work / David Howard



                                                           Page 48 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 49 of 54

Service         Texas Permanent Injunction - 12/23/2020 - Document                 2.50   $325.00    $812.50
                Review/Data Analysis/Verification Work / Tim Ross


Service         Texas Permanent Injunction - 12/23/2020 - Document                 2.50   $250.00    $625.00
                Review/Data Analysis/Verification Work / Samantha Loewen


Service         Texas Permanent Injunction - 12/23/2020 - Project                  0.50   $250.00    $125.00
                Management & Planning / Hannah Shaw


Service         Texas Permanent Injunction - 12/24/2020 - Document                 1.75   $425.00    $743.75
                Review/Data Analysis/Verification Work / Kevin Ryan


Service         Texas Permanent Injunction - 12/24/2020 - Document                 0.50   $395.00    $197.50
                Review/Data Analysis/Verification Work / Eileen Crummy


Service         Texas Permanent Injunction - 12/24/2020 - Document                 4.75   $325.00   $1,543.75
                Review/Data Analysis/Verification Work / Mary Graw Leary


Service         Texas Permanent Injunction - 12/24/2020 - Document                 0.25   $120.00     $30.00
                Review/Data Analysis/Verification Work / Oliver Ponce


Service         Texas Permanent Injunction - 12/24/2020 - Document                 1.00   $120.00    $120.00
                Review/Data Analysis/Verification Work / Oliver Ponce


Service         Texas Permanent Injunction - 12/24/2020 - Document                 3.00   $250.00    $750.00
                Review/Data Analysis/Verification Work / Samantha Loewen


Service         Texas Permanent Injunction - 12/24/2020 - Project                  2.50   $250.00    $625.00
                Management & Planning / Hannah Shaw


Service         Texas Permanent Injunction - 12/25/2020 - Document                 4.00   $325.00   $1,300.00
                Review/Data Analysis/Verification Work / Mary Graw Leary


Service         Texas Permanent Injunction - 12/26/2020 - Document                 1.00   $425.00    $425.00
                Review/Data Analysis/Verification Work / Kevin Ryan


Service         Texas Permanent Injunction - 12/27/2020 - Document                 4.00   $325.00   $1,300.00
                Review/Data Analysis/Verification Work / Mary Graw Leary


Service         Texas Permanent Injunction - 12/27/2020 - Document                 1.00   $325.00    $325.00
                Review/Data Analysis/Verification Work / David Howard


Service         Texas Permanent Injunction - 12/28/2020 - Document                 0.25   $395.00     $98.75
                Review/Data Analysis/Verification Work / Eileen Crummy


Service         Texas Permanent Injunction - 12/28/2020 - Document                 5.00   $325.00   $1,625.00
                Review/Data Analysis/Verification Work / Nadia Sexton


Service         Texas Permanent Injunction - 12/28/2020 - Communication or         0.50   $325.00    $162.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Nadia
                Sexton




                                                           Page 49 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 50 of 54

Service         Texas Permanent Injunction - 12/28/2020 - Document                 5.00   $395.00   $1,975.00
                Review/Data Analysis/Verification Work / Megan Annitto


Service         Texas Permanent Injunction - 12/28/2020 - Project                  0.75   $395.00    $296.25
                Management & Planning / Charmaine Thomas


Service         Texas Permanent Injunction - 12/28/2020 - Document                 4.50   $395.00   $1,777.50
                Review/Data Analysis/Verification Work / Charmaine Thomas


Service         Texas Permanent Injunction - 12/28/2020 - Document                 0.50   $425.00    $212.50
                Review/Data Analysis/Verification Work / Kevin Ryan


Service         Texas Permanent Injunction - 12/28/2020 - Document                 7.00   $395.00   $2,765.00
                Review/Data Analysis/Verification Work / Claudia Tahan


Service         Texas Permanent Injunction - 12/28/2020 - Document                 3.25   $325.00   $1,056.25
                Review/Data Analysis/Verification Work / Mary Graw Leary


Service         Texas Permanent Injunction - 12/28/2020 - Document                 2.00   $395.00    $790.00
                Review/Data Analysis/Verification Work / Charmaine Thomas


Service         Texas Permanent Injunction - 12/28/2020 - Document                 0.75   $325.00    $243.75
                Review/Data Analysis/Verification Work / Diane Scott


Service         Texas Permanent Injunction - 12/28/2020 - Communication or         0.50   $325.00    $162.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/28/2020 - Communication or         0.25   $325.00     $81.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/28/2020 - Document                 2.00   $395.00    $790.00
                Review/Data Analysis/Verification Work / Megan Annitto


Service         Texas Permanent Injunction - 12/28/2020 - Document                 1.25   $325.00    $406.25
                Review/Data Analysis/Verification Work / David Howard


Service         Texas Permanent Injunction - 12/28/2020 - Document                 1.25   $325.00    $406.25
                Review/Data Analysis/Verification Work / Tim Ross


Service         Texas Permanent Injunction - 12/28/2020 - Document                 5.00   $250.00   $1,250.00
                Review/Data Analysis/Verification Work / Samantha Loewen


Service         Texas Permanent Injunction - 12/28/2020 - Project                  0.50   $250.00    $125.00
                Management & Planning / Samantha Loewen


Service         Texas Permanent Injunction - 12/28/2020 - Document                 0.75   $250.00    $187.50
                Review/Data Analysis/Verification Work / Hannah Shaw


Service         Texas Permanent Injunction - 12/28/2020 - Project                  0.50   $250.00    $125.00
                Management & Planning / Hannah Shaw


                                                           Page 50 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 51 of 54

Service         Texas Permanent Injunction - 12/28/2020 - Document                 0.25   $325.00     $81.25
                Review/Data Analysis/Verification Work / Tim Ross


Service         Texas Permanent Injunction - 12/29/2020 - Document                 1.50   $325.00    $487.50
                Review/Data Analysis/Verification Work / Mary Graw Leary


Service         Texas Permanent Injunction - 12/29/2020 - Document                 1.00   $395.00    $395.00
                Review/Data Analysis/Verification Work / Charmaine Thomas


Service         Texas Permanent Injunction - 12/29/2020 - Communication or         0.75   $395.00    $296.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Megan Annitto


Service         Texas Permanent Injunction - 12/29/2020 - Document                 4.75   $395.00   $1,876.25
                Review/Data Analysis/Verification Work / Megan Annitto


Service         Texas Permanent Injunction - 12/29/2020 - Project                  1.50   $395.00    $592.50
                Management & Planning / Megan Annitto


Service         Texas Permanent Injunction - 12/29/2020 - Communication or         0.25   $425.00    $106.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Kevin
                Ryan


Service         Texas Permanent Injunction - 12/29/2020 - Document                 0.25   $425.00    $106.25
                Review/Data Analysis/Verification Work / Kevin Ryan


Service         Texas Permanent Injunction - 12/29/2020 - Document                 1.25   $425.00    $531.25
                Review/Data Analysis/Verification Work / Kevin Ryan


Service         Texas Permanent Injunction - 12/29/2020 - Project                  0.50   $395.00    $197.50
                Management & Planning / Eileen Crummy


Service         Texas Permanent Injunction - 12/29/2020 - Document                 2.00   $395.00    $790.00
                Review/Data Analysis/Verification Work / Charmaine Thomas


Service         Texas Permanent Injunction - 12/29/2020 - Communication or         1.50   $325.00    $487.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/29/2020 - Communication or         1.00   $325.00    $325.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/29/2020 - Communication or         0.50   $325.00    $162.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/29/2020 - Communication or         0.75   $325.00    $243.75
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott




                                                           Page 51 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 52 of 54

Service         Texas Permanent Injunction - 12/29/2020 - Project                  0.50   $325.00    $162.50
                Management & Planning / Diane Scott


Service         Texas Permanent Injunction - 12/29/2020 - Document                 0.50   $325.00    $162.50
                Review/Data Analysis/Verification Work / Diane Scott


Service         Texas Permanent Injunction - 12/29/2020 - Document                 5.00   $395.00   $1,975.00
                Review/Data Analysis/Verification Work / Aileen Williams


Service         Texas Permanent Injunction - 12/29/2020 - Document                 2.00   $395.00    $790.00
                Review/Data Analysis/Verification Work / Aileen Williams


Service         Texas Permanent Injunction - 12/29/2020 - Document                 2.00   $395.00    $790.00
                Review/Data Analysis/Verification Work / Charmaine Thomas


Service         Texas Permanent Injunction - 12/29/2020 - Document                 7.00   $395.00   $2,765.00
                Review/Data Analysis/Verification Work / Claudia Tahan


Service         Texas Permanent Injunction - 12/29/2020 - Communication or         1.50   $325.00    $487.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / David
                Howard


Service         Texas Permanent Injunction - 12/29/2020 - Communication or         1.00   $325.00    $325.00
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / David
                Howard


Service         Texas Permanent Injunction - 12/29/2020 - Document                 0.50   $325.00    $162.50
                Review/Data Analysis/Verification Work / David Howard


Service         Texas Permanent Injunction - 12/29/2020 - Document                 1.00   $325.00    $325.00
                Review/Data Analysis/Verification Work / Tim Ross


Service         Texas Permanent Injunction - 12/29/2020 - Document                 0.75   $325.00    $243.75
                Review/Data Analysis/Verification Work / Tim Ross


Service         Texas Permanent Injunction - 12/30/2020 - Project                  1.75   $395.00    $691.25
                Management & Planning / Megan Annitto


Service         Texas Permanent Injunction - 12/30/2020 - Communication or         0.50   $395.00    $197.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Charmaine Thomas


Service         Texas Permanent Injunction - 12/30/2020 - Communication or         0.25   $395.00     $98.75
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Charmaine Thomas


Service         Texas Permanent Injunction - 12/30/2020 - Document                 2.00   $325.00    $650.00
                Review/Data Analysis/Verification Work / Diane Scott


Service         Texas Permanent Injunction - 12/30/2020 - Document                 1.25   $325.00    $406.25
                Review/Data Analysis/Verification Work / Diane Scott




                                                           Page 52 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 53 of 54

Service         Texas Permanent Injunction - 12/30/2020 - Report and               2.00   $325.00    $650.00
                Document Preparation / Diane Scott


Service         Texas Permanent Injunction - 12/30/2020 - Document                 1.50   $395.00    $592.50
                Review/Data Analysis/Verification Work / Aileen Williams


Service         Texas Permanent Injunction - 12/30/2020 - Document                 4.00   $395.00   $1,580.00
                Review/Data Analysis/Verification Work / Aileen Williams


Service         Texas Permanent Injunction - 12/30/2020 - Document                 0.50   $395.00    $197.50
                Review/Data Analysis/Verification Work / Aileen Williams


Service         Texas Permanent Injunction - 12/30/2020 - Document                 1.00   $395.00    $395.00
                Review/Data Analysis/Verification Work / Aileen Williams


Service         Texas Permanent Injunction - 12/30/2020 - Report and               4.00   $325.00   $1,300.00
                Document Preparation / Melea Weber


Service         Texas Permanent Injunction - 12/30/2020 - Project                  3.00   $325.00    $975.00
                Management & Planning / Melea Weber


Service         Texas Permanent Injunction - 12/30/2020 - Communication or         0.50   $395.00    $197.50
                Meeting with the Court, a Party, Monitor/Monitors’ Staff /
                Megan Annitto


Service         Texas Permanent Injunction - 12/30/2020 - Document                 4.75   $395.00   $1,876.25
                Review/Data Analysis/Verification Work / Megan Annitto


Service         Texas Permanent Injunction - 12/30/2020 - Document                 0.50   $325.00    $162.50
                Review/Data Analysis/Verification Work / David Howard


Service         Texas Permanent Injunction - 12/30/2020 - Document                 0.50   $325.00    $162.50
                Review/Data Analysis/Verification Work / Tim Ross


Service         Texas Permanent Injunction - 12/31/2020 - Project                  2.00   $395.00    $790.00
                Management & Planning / Megan Annitto


Service         Texas Permanent Injunction - 12/31/2020 - Communication or         0.25   $325.00     $81.25
                Meeting with the Court, a Party, Monitor/Monitors’ Staff / Diane
                Scott


Service         Texas Permanent Injunction - 12/31/2020 - Document                 2.00   $325.00    $650.00
                Review/Data Analysis/Verification Work / Diane Scott


Service         Texas Permanent Injunction - 12/31/2020 - Document                 7.00   $395.00   $2,765.00
                Review/Data Analysis/Verification Work / Robin Coleman


Service         Texas Permanent Injunction - 12/31/2020 - Report and               7.00   $325.00   $2,275.00
                Document Preparation / Melea Weber


Service         Texas Permanent Injunction - 12/31/2020 - Document                 2.00   $325.00    $650.00
                Review/Data Analysis/Verification Work / Nadia Sexton


                                                           Page 53 of 54
          Case 2:11-cv-00084 Document 1020-1 Filed on 01/07/21 in TXSD Page 54 of 54

Service         Texas Permanent Injunction - 12/31/2020 - Document         1.50        $325.00        $487.50
                Review/Data Analysis/Verification Work / Nadia Sexton


Service         Texas Permanent Injunction - 12/31/2020 - Document         0.25        $425.00        $106.25
                Review/Data Analysis/Verification Work / Kevin Ryan


Service         Texas Permanent Injunction - 12/31/2020 - Document         2.00        $395.00        $790.00
                Review/Data Analysis/Verification Work / Megan Annitto


Service         Texas Permanent Injunction - 12/31/2020 - Document         2.75        $425.00       $1,168.75
                Review/Data Analysis/Verification Work / Kevin Ryan


Service         Texas Permanent Injunction - 12/31/2020 - Document         1.50        $395.00        $592.50
                Review/Data Analysis/Verification Work / Aileen Williams


Service         Texas Permanent Injunction - 12/31/2020 - Document         2.00        $395.00        $790.00
                Review/Data Analysis/Verification Work / Aileen Williams


Service         Texas Permanent Injunction - 12/31/2020 - Document         0.25        $325.00         $81.25
                Review/Data Analysis/Verification Work / Mary Graw Leary


Service         Texas Permanent Injunction - 12/31/2020 - Document         7.00        $395.00       $2,765.00
                Review/Data Analysis/Verification Work / Claudia Tahan


                                                                                  Amount Due     $512,417.50




                                                           Page 54 of 54
